 



Exhibit 10.1

EXECUTION COPY

 
 

$1,350,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

among

ZIMMER HOLDINGS, INC.,

ZIMMER, INC.,

ZIMMER K.K.,

ZIMMER LTD.,

ZIMMER SWITZERLAND HOLDINGS LTD.,

ZIMMER INVESTMENT LUXEMBOURG S.C.A.,

ZIMMER GMBH,

THE BORROWING SUBSIDIARIES,

THE SUBSIDIARY GUARANTORS,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A., as General Administrative Agent,

JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as Japanese Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED, as European Administrative Agent,

Dated as of March 31, 2005

 
 

Banc of America Securities LLC
and J.P. Morgan Securities Inc.,
as Joint Book Managers

Banc of America Securities LLC,

J.P. Morgan Securities Inc. and Credit Suisse First Boston,
as Joint Lead Arrangers

Bank of America, N.A. and Credit Suisse First Boston,
as Co-Syndication Agents

SunTrust Bank and BNP Paribas,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I        
 
           
Definitions        
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     23  
SECTION 1.03.
  Terms Generally     24  
SECTION 1.04.
  Accounting Terms, GAAP     24  
 
           
ARTICLE II        
 
           
Amount and Terms of the Commitments        
 
           
SECTION 2.01.
  Commitments     24  
SECTION 2.02.
  Loans and Borrowings     25  
SECTION 2.03.
  Requests for Borrowings     26  
SECTION 2.04.
  Borrowing Subsidiaries     27  
 
           
ARTICLE III        
Competitive Bid Loans        
SECTION 3.01.
  Competitive Bid Procedure     28  
 
           
ARTICLE IV        
 
           
Letters of Credit        
 
           
SECTION 4.01.
  Letters of Credit     30  
 
           
ARTICLE V        
 
           
Swingline Loans        
 
           
SECTION 5.01.
  Swingline Loans     34  
 
           
ARTICLE VI        
 
           
General Provisions Applicable to Loans        
 
           
SECTION 6.01.
  Funding of Borrowings     35  

i



--------------------------------------------------------------------------------



 



             
SECTION 6.02.
  Interest Elections     36  
SECTION 6.03.
  Termination and Reduction of Commitments     37  
SECTION 6.04.
  Repayment of Loans; Evidence of Debt     38  
SECTION 6.05.
  Increase in Commitments     39  
SECTION 6.06.
  Prepayment of Loans     40  
SECTION 6.07.
  Fees     41  
SECTION 6.08.
  Interest     42  
SECTION 6.09.
  Alternate Rate of Interest     44  
SECTION 6.10.
  Increased Costs     44  
SECTION 6.11.
  Break Funding Payments     45  
SECTION 6.12.
  Taxes     46  
SECTION 6.13.
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     49  
SECTION 6.14.
  Mitigation Obligations; Replacement of Lenders     51  
SECTION 6.15.
  Restatement Date Borrowings     51  
 
           
ARTICLE VII        
 
           
Representations and Warranties        
 
           
SECTION 7.01.
  Organization; Powers     52  
SECTION 7.02.
  Authorization     52  
SECTION 7.03.
  Enforceability     52  
SECTION 7.04.
  Governmental Approvals     52  
SECTION 7.05.
  Financial Statements; No Material Adverse Effect     52  
SECTION 7.06.
  Litigation, Compliance with Laws     53  
SECTION 7.07.
  Federal Reserve Regulations     53  
SECTION 7.08.
  Taxes     53  
SECTION 7.09.
  Employee Benefit Plans     53  
SECTION 7.10.
  Environmental and Safety Matters     54  
SECTION 7.11.
  Properties     54  
SECTION 7.12.
  Investment and Holding Company Status     54  
 
           
ARTICLE VIII        
 
           
Conditions        
 
           
SECTION 8.01.
  Restatement Date     55  
SECTION 8.02.
  Conditions to All Other Extensions of Credit     56  
SECTION 8.03.
  Initial Borrowing by Each Borrowing Subsidiary     56  
 
           
ARTICLE IX        
 
           
Affirmative Covenants        
 
           
SECTION 9.01.
  Existence     57  

ii



--------------------------------------------------------------------------------



 



             
SECTION 9.02.
  Business and Properties     57  
SECTION 9.03.
  Financial Statements, Reports, Etc     57  
SECTION 9.04.
  Insurance     58  
SECTION 9.05.
  Obligations and Taxes     58  
SECTION 9.06.
  Litigation and Other Notices     58  
SECTION 9.07.
  Books and Records     59  
SECTION 9.08.
  Subsidiary Guarantor     59  
SECTION 9.09.
  Use of Proceeds     59  
 
           
ARTICLE X        
 
           
Negative Covenants        
 
           
SECTION 10.01.
  Consolidations, Mergers, and Sales of Assets     60  
SECTION 10.02.
  Liens     60  
SECTION 10.03.
  Limitation on Sale and Leaseback Transactions     62  
SECTION 10.04.
  Financial Condition Covenants     62  
SECTION 10.05.
  Indebtedness     62  
SECTION 10.06.
  Transactions with Affiliates     62  
SECTION 10.07.
  Restricted Payments     63  
SECTION 10.08.
  Investments     63  
 
           
ARTICLE XI        
 
           
Events of Default        
 
           
ARTICLE XII        
 
           
The Administrative Agents        
 
           
ARTICLE XIII        
 
           
Miscellaneous        
 
           
SECTION 13.01.
  Notices     69  
SECTION 13.02.
  Survival of Agreement     71  
SECTION 13.03.
  Binding Effect     71  
SECTION 13.04.
  Successors and Assigns     71  
SECTION 13.05.
  Expenses, Indemnity     74  
SECTION 13.06.
  Applicable Law     75  
SECTION 13.07.
  Waivers, Amendment     75  
SECTION 13.08.
  Entire Agreement     76  

iii



--------------------------------------------------------------------------------



 



             
SECTION 13.09.
  Severability     76  
SECTION 13.10.
  Counterparts     76  
SECTION 13.11.
  Headings     77  
SECTION 13.12.
  Right of Setoff     77  
SECTION 13.13.
  Jurisdiction: Consent to Service of Process     77  
SECTION 13.14.
  Waiver of Jury Trial     78  
SECTION 13.15.
  Conversion of Currencies     78  
SECTION 13.16.
  Guaranty     78  
SECTION 13.17.
  CAM Exchange     81  
SECTION 13.18.
  Letters of Credit     81  
SECTION 13.19.
  Confidentiality     82  
SECTION 13.20.
  Effect of Restatement     83  
SECTION 13.21.
  USA PATRIOT Act Notice     83  
 
           
SCHEDULES:
           
 
           
Schedule 2.01
  Commitments        
Schedule 4.01
  Existing Letters of Credit        
Schedule 10.02
  Existing Liens        
Schedule 10.06
  Transactions with Affiliates        
 
           
EXHIBITS:
           
 
           
Exhibit A-1
  Form of Competitive Bid Request        
Exhibit A-2
  Form of Notice of Competitive Bid Request        
Exhibit A-3
  Form of Competitive Bid        
Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter        
Exhibit A-5
  Form of Borrowing Request        
Exhibit B
  Form of Assignment and Acceptance        
Exhibit C
  Form of Opinion of Baker & Daniels        
Exhibit D
  Form of Administrative Questionnaire        
Exhibit E
  Form of Borrowing Subsidiary Agreement        
Exhibit F
  Form of Borrowing Subsidiary Termination        
Exhibit G
  Additional Cost        

iv



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
March 31, 2005, among ZIMMER HOLDINGS, INC., a Delaware corporation (the
“Company”), ZIMMER, INC., a Delaware corporation (“Zimmer” and, together with
the Company, the “U.S. Borrowers”), ZIMMER K.K., a company organized under the
laws of Japan (the “Japanese Borrower”), ZIMMER LTD., a company incorporated
under the laws of England and Wales (the “English Borrower”), ZIMMER SWITZERLAND
HOLDINGS LTD., a company organized under the laws of Switzerland formerly named
Centerpulse Ltd. (“Zimmer Switzerland”), ZIMMER GMBH, a company organized under
the laws of Switzerland (together with Zimmer Switzerland, the “Swiss
Borrowers”), ZIMMER INVESTMENT LUXEMBOURG S.C.A., a company organized under the
laws of Luxembourg (the “Luxembourg Borrower” and, together with the English
Borrower and the Swiss Borrowers, the “European Borrowers”), the BORROWING
SUBSIDIARIES (as defined herein), the SUBSIDIARY GUARANTORS (as defined herein),
the LENDERS (as defined herein), JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, the “General Administrative Agent”),
JPMORGAN CHASE BANK, N.A., TOKYO BRANCH, as administrative agent for the
Japanese Lenders (in such capacity, the “Japanese Administrative Agent”), and
J.P. MORGAN EUROPE LIMITED, as administrative agent for the European Lenders (in
such capacity, the “European Administrative Agent”).

     The parties hereto agree as follows:

ARTICLE I

Definitions

          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “364-Day Credit Agreement” shall mean the 364-Day Credit Agreement
dated as of May 24, 2004, among the Company, Zimmer, the borrowing subsidiaries
party thereto, the lenders from time to time party thereto and JPMCB, as
Administrative Agent.

          “ABR” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

          “Acquisition” shall mean the acquisition by the Company of Centerpulse
AG, a Swiss company, and Incentive Capital AG, a Swiss registered investment
company, and all related transactions.

1



--------------------------------------------------------------------------------



 



          “Acquisition Date” shall mean October 2, 2003.

          “Additional Cost” shall mean, in relation to any Borrowing denominated
in Sterling for any Interest Period, the cost as calculated by the European
Administrative Agent in accordance with Exhibit G imputed to each Multicurrency
Lender of compliance with the mandatory liquid assets requirements of the Bank
of England during that Interest Period, expressed as a percentage.

          “Adjusted Eurocurrency Rate” shall mean, with respect to any
Eurocurrency Borrowing for any Interest Period, an interest rate per annum equal
to (a) if such Eurocurrency Borrowing is denominated in a Currency other than
Sterling, (i) the applicable Eurocurrency Rate for such currency in effect for
such Interest Period divided by (ii) one minus the Eurocurrency Reserve
Requirements, and (b) if such Eurocurrency Borrowing is denominated in Sterling,
the applicable Eurocurrency Rate in effect for such Interest Period plus
Additional Cost.

          “Administrative Agents” shall mean the collective reference to the
General Administrative Agent, the Japanese Administrative Agent and the European
Administrative Agent; each, individually, an “Administrative Agent”.

          “Administrative Fees” shall have the meaning assigned to such term in
Section 6.07(b).

          “Administrative Questionnaire” shall mean an administrative
questionnaire delivered by a Lender pursuant to Section 13.04 in the form of
Exhibit D.

          “Advance Agent” shall mean JPMCB, as competitive advance facility
agent.

          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly, Controls or is Controlled by or is
under common Control with the Person specified.

          “Alternate Base Rate” shall mean for any day, a rate per annum equal
to the greater of (a) the rate of interest per annum publicly announced from
time to time by JPMCB as its base rate in effect at its principal office in New
York City and (b) 1/2 of one percent above the Federal Funds Effective Rate. If
for any reason JPMCB shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate specified in clause (b) of the first sentence of this
definition, for any reason, including, without limitation, the inability or
failure of JPMCB to obtain sufficient quotations in accordance with the terms
hereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the first sentence of this definition until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate shall
be effective on the effective date of any change in such rate.

          “Alternate Currency” shall mean (i) each Committed Currency and
(ii) Japanese Yen.

          “Applicable Administrative Agent” shall mean, (a) with respect to a
Loan or Borrowing denominated in Dollars, and with respect to any payment
hereunder that does not

2



--------------------------------------------------------------------------------



 



relate to a particular Loan or Borrowing, the General Administrative Agent,
(b) with respect to a Borrowing denominated in Japanese Yen, the Japanese
Administrative Agent, (c) with respect to a Borrowing denominated in a Committed
Currency, the European Administrative Agent and (d) with respect to a
Competitive Borrowing, the Advance Agent.

          “Applicable Margin” shall mean, for each Loan, the applicable rate per
annum determined pursuant to the Pricing Grid.

          “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitments. If
the Commitments have terminated or expired, “Applicable Percentage” shall mean,
with respect to any Lender, the percentage of the aggregate outstanding
principal amount of the Revolving Credit Exposures and Competitive Loans
represented by the aggregate outstanding principal amount of such Lender’s
Revolving Credit Exposures and Competitive Loans.

          “Arrangers” shall mean Banc of America Securities LLC, J.P. Morgan
Securities Inc. and CSFB.

          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee in the form of Exhibit B, or such other
form as shall be approved by the General Administrative Agent.

          “Bank of America” shall mean Bank of America, N.A.

          “Basis Point” shall mean 1/100th of 1%.

          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

          “Board of Directors” shall mean either the board of directors of the
Company or any duly authorized committee thereof or any committee of officers of
the Company acting pursuant to authority granted by the board of directors of
the Company or any committee of such board.

          “Borrowers” shall mean the U.S. Borrowers, the European Borrowers, the
Japanese Borrower and any Borrowing Subsidiary.

          “Borrower Obligations” shall mean the due and punctual payment of
(i) the principal of and interest on any Loans made by the Lenders to the
Borrowers pursuant to this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, reimbursements, costs,
expenses and indemnities (including the obligations described in Section 2.04)
of the Borrowers to the Lenders under this Agreement and the other Loan
Documents.

          “Borrowing” shall mean (a) Loans of the same Class, Type and Currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (b) a Competitive Loan
or group of Competitive Loans of the

          

3



--------------------------------------------------------------------------------



 



same Type made on the same date and as to which a single Interest Period is in
effect or (c) a Swingline Loan.

          “Borrowing Request” shall mean a request by any Borrower for a
Borrowing in accordance with Section 2.03.

          “Borrowing Subsidiary” shall mean any Wholly Owned Subsidiary of the
Company designated as a Borrowing Subsidiary by the Company pursuant to
Section 2.04.

          “Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary
Agreement substantially in the form of Exhibit E.

          “Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary
Termination substantially in the form of Exhibit F.

          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market, or in the city which is the principal financial center
of the country of issuance of the applicable Alternate Currency.

           “CAM” shall mean the mechanism for the allocation and exchange of
interests in Loans and other extensions of credit under the several Classes and
collections thereunder established under Section 13.17.

           “CAM Exchange” shall mean the exchange of the Lender’s interests
provided for in Section 13.17.

          “CAM Exchange Date” shall mean any date on which either (a) an Event
of Default under paragraph (g) or (h) of Article XI has occurred with respect to
a Borrower or (b) the Commitments shall have been terminated prior to the
Maturity Date and/or the Loans shall have been declared immediately due and
payable, in either case pursuant to Article XI.

          “CAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent (determined on the basis of Exchanges Rates prevailing on the CAM
Exchange Date) of the Designated Obligations owed to such Lender (whether or not
at the time due and payable) immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate Dollar Equivalent (as so determined)
of the Designated Obligations owed to all the Lenders (whether or not at the
time due and payable) immediately prior to CAM Exchange Date.

          “Capital Lease Obligations” of any Person, shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

          

4



--------------------------------------------------------------------------------



 



          “Cash Equivalents” shall mean (a) marketable direct obligations issued
by, or unconditionally guaranteed or insured by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits, bankers’ acceptances or overnight bank deposits having maturities of
six months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof whose short-term commercial paper rating at the time of acquisition is
at least B or the equivalent thereof by Fitch IBCA, A-3 or the equivalent
thereof by S&P, or P-3 or the equivalent thereof by Moody’s; (c) commercial
paper of an issuer rated at least A-2 or the equivalent thereof at the time of
acquisition by S&P or at least P-2 or the equivalent thereof at the time of
acquisition by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities or marketable direct obligations with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; provided, however,
that, in case of any investment by a Foreign Subsidiary, “Cash Equivalents”
shall also include: (i) certificates of deposit, time deposits, Eurodollar time
deposits, bankers’ acceptances or overnight bank deposits having maturities of
six months or less from the date of acquisition issued by any commercial bank
located in the same jurisdiction as such Foreign Subsidiary whose short-term
commercial paper rating at the time of acquisition would meet or exceed those
ratings applicable to a Lender set forth in clause (b) hereof, (ii) direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), in each case maturing within one year from the date of acquisition,
(iii) investments of the type and maturity described in clauses (c) through
(f) above of obligors located in the same jurisdiction as such Foreign
Subsidiary, which Investments or obligors (or the parent of any such obligor)
have ratings described in clauses (c) through (f) or equivalent ratings from
comparable foreign rating agencies and (iv) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this proviso.

          “Change in Control” shall be deemed to have occurred if (a) any Person
or group of Persons (other than (i) the Company, (ii) any Subsidiary or
(iii) any employee or director benefit plan or stock plan of the Company or a
Subsidiary or any trustee or fiduciary with respect to any such plan when acting
in that capacity or any trust related to any such plan) shall have acquired
beneficial ownership of shares representing more than 20% of the combined voting
power represented by the outstanding Voting Shares of the Company (within the
meaning of

5



--------------------------------------------------------------------------------



 



Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder) or (b) during any period of 12
consecutive months, commencing before and ending after, or commencing after the
Restatement Date, individuals who on the first day of such period were directors
of the Company (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of the Company.

          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Restatement Date, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Restatement Date or (c) compliance by any Lender (or, for
purposes of Section 6.10, by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Restatement Date.

          “Class” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are U.S. Revolving
Loans, Multicurrency Revolving Loans, Japanese Revolving Loans, Swingline Loans,
or Competitive Loans and when used in reference to any Commitment, refers to
whether such Commitment is a U.S. Commitment, a Multicurrency Commitment or a
Japanese Commitment.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Commitments” shall mean the collective reference to the U.S.
Commitments, the Multicurrency Commitments and the Japanese Commitments. The
initial aggregate amount of the Commitments is $1,350,000,000.

          “Committed Currency” shall mean (a) Euro, Sterling and Swiss Francs
and (b) any other Eligible Currency that shall be designated by the Company in a
notice delivered to the General Administrative Agent and approved by the General
Administrative Agent and all the Multicurrency Lenders as a Committed Currency.

          “Company” shall have the meaning set forth in the preamble.

          “Company Stock” shall mean the common stock, $0.01 par value per
share, of the Company, and the associated preferred stock purchase rights.

          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Article III.

          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by the Company pursuant to Section 3.01(d) in the form of Exhibit A-4.

          “Competitive Bid Rate” shall mean, as to any Competitive Bid, the
Competitive Loan Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

6



--------------------------------------------------------------------------------



 



          “Competitive Bid Request” shall mean a request made pursuant to
Article III in the form of Exhibit A-1.

          “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Article III.

          “Competitive Loan” shall mean a Loan made pursuant to Article III.
Each Competitive Loan shall be a Eurocurrency Competitive Loan or a Fixed Rate
Loan.

          “Competitive Loan Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount of the outstanding Competitive Loans of
such Lender.

          “Competitive Loan Margin” shall mean, with respect to any Competitive
Loan bearing interest at a rate based on the Eurocurrency Rate, the marginal
rate of interest, if any, to be added to or subtracted from the Eurocurrency
Rate in order to determine the interest rate applicable to such Loan, as
specified by the Lender making such Loan in its related Competitive Bid.

          “Conduit Lender” means any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
subject to the consent of the Company (such consent not to be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 6.10, 6.11, 6.12, or 13.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Debt (including the Loans), (c) depreciation
and amortization expense (plus, to the extent GAAP then includes amounts as such
expense, amounts of such expenses (calculated under the current GAAP) for any
prior portion of such period if not otherwise so included), (d) amortization of
intangibles (including goodwill) and organization costs, (e) any extraordinary,
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business), (f) one-time integration costs in connection with
the Acquisition incurred during the first 12 months (or 18 months in the case of
costs associated with the closure of manufacturing facilities) after the
Acquisition Date in an amount in the aggregate not to exceed $200,000,000, and
one-time transaction costs (other than integration costs) in connection

          

7



--------------------------------------------------------------------------------



 



with the Acquisition incurred on or before the Acquisition Date or during the
first three months after the Acquisition Date, in each case as set forth in
reasonable detail on a schedule prepared by the Company and delivered to the
Lenders with the financial statements for the relevant period, (g) purchase
accounting adjustments (including inventory step-ups and write-downs of in
process research and development) in connection with the Acquisition and made
within the first 12 months of the Acquisition Date, (h) any non-cash expenses
relating to stock option exercises (if applicable accounting rules so require)
and (i) any other non-cash charges and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (c) any other non-cash
income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Company or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.

          “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

          “Consolidated Interest Expense” shall mean, for any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Company and its Subsidiaries for such period with respect to all outstanding
Debt of the Company and its Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing), minus interest income on cash equivalent investments.

          “Consolidated Leverage Ratio” shall mean, as at the last day of any
period, the ratio of (a) the sum of (i) Consolidated Total Debt plus, to the
extent not included in the definition of Consolidated Total Debt, (ii) the
aggregate amount of financing provided by third-parties in connection with
Permitted Receivables Securitizations on such day to (b) Consolidated EBITDA for
such period.

          

8



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

          “Consolidated Net Tangible Assets” shall mean, with respect to the
Company, the total amount of its assets (less applicable reserves and other
properly deductible items) after deducting (i) all current liabilities
(excluding the amount of those which are by their terms extendable or renewable
at the option of the obligor to a date more than 12 months after the date as of
which the amount is being determined) and (ii) all goodwill, tradenames,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets, all as set forth on the most recent balance sheet of the
Company and its consolidated subsidiaries and determined on a consolidated basis
in accordance with GAAP.

          “Consolidated Total Debt” shall mean, at any date, the aggregate
stated balance sheet amount of all Debt of the Company and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP, minus up
to $50,000,000 of cash and cash equivalent investments held in the United States
by the U.S. Borrowers and the Subsidiary Guarantors; provided that such cash and
cash equivalent investments are free of any Liens.

          “Contractual Obligation” shall mean, as to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

          “Credit Party” shall mean any Borrower or any Subsidiary Guarantor.

          “CSFB” shall mean Credit Suisse First Boston, a bank organized under
the laws of Switzerland, acting through its Cayman Islands branch.

          “Currency” shall mean Dollars or any Alternate Currency.

           “Debt” of any Person, shall mean, without duplication, (i) all
obligations of such Person represented by notes, bonds, debentures or similar
evidences of indebtedness; (ii) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services other than, in
the case of any such deferred purchase price, on normal trade terms,

9



--------------------------------------------------------------------------------



 



(iii) all rental obligations of such Person as lessee under leases which shall
have been or should be recorded as Capital Lease Obligations, (iv) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (v) all obligations, contingent or otherwise, of such Person as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (vi) the liquidation value of all
preferred capital stock of such Person which is redeemable at the option of the
holder thereof or which may become (by scheduled or mandatory redemption) due
within one year of the Maturity Date, (vii) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (i) through
(vi) above, (viii) all obligations of the kind referred to in clauses (i)
through (vii) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by the applicable
Person, whether or not such Person has assumed or become liable for the payment
of such obligation and (ix) for the purposes of paragraph (f) of Article XI
only, all obligations in respect of Hedge Agreements. The Debt of any Person
shall include Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt expressly provide that such
Person is not liable therefor.

          “Default” shall mean any event or condition which constitutes an Event
of Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Designated Obligations” shall mean all obligations of the Credit
Parties with respect to (a) principal of and interest on the Loans of each Class
(other than Competitive Loans), (b) unreimbursed LC Disbursements and interest
thereon and (c) all facility fees and participation fees under Section 6.07 with
respect thereto.

          “Dollar Equivalent” shall mean, with respect to an amount denominated
in any Alternate Currency, the equivalent in Dollars of such amount determined
at the Exchange Rate determined by the General Administrative Agent on the date
of determination of such equivalent. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any date, the Applicable Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the relevant
Borrower delivers a borrowing notice for such Loans pursuant to the provisions
of this Agreement.

           “Dollars” or “$” shall mean lawful money of the United States of
America.

          “Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned
Subsidiary that is incorporated or organized under the laws of the United States
or any state or political subdivision thereof.

          “Eligible Currency” shall mean at any time any currency (other than
Dollars, Euro, Sterling, Swiss Francs or Japanese Yen) that is freely tradeable
and exchangeable into Dollars in the London market and for which an Exchange
Rate can be determined.

          

10



--------------------------------------------------------------------------------



 



          “English Borrower” shall have the meaning set forth in the Preamble.

          “Environmental and Safety Laws” shall mean any and all applicable
current and future treaties, laws (including without limitation common law),
regulations, enforceable requirements, binding determinations, orders, decrees,
judgments, injunctions, permits, approvals, authorizations, licenses,
permissions, or binding agreements issued, promulgated or entered by any
Governmental Authority, relating to the environment, to employee health or
safety as it pertains to the use or handling of, or exposure to, any Hazardous
Substance, to preservation or reclamation of natural resources or to the
management, release or threatened release of any Hazardous Substance, including
without limitation the Hazardous Materials Transportation Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, the Clean Air
Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
acid Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974,
as amended, any similar or implementing state law, all amendments of any of
them, and any regulations promulgated under any of them.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
or ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Termination Event” shall mean (i) a “Reportable Event”
described in Section 4043 of ERISA and the regulations issued thereunder (other
than a “Reportable Event” not subject to the provision for 30-day notice to the
PBGC under such regulations), or (ii) the withdrawal of the Company or any of
its ERISA Affiliates from a “single employer” Plan during a plan year in which
it was a “substantial employer”, both of such terms as defined in Section 4001
(a) of ERISA, or (iii) the incurrence of liability under Title IV of ERISA with
respect to the termination of a Plan, or (iv) the institution of proceedings to
terminate a Plan by the PBGC or (v) the receipt by the Company or any ERISA
Affiliate of any notice (whether or not written) from the PBGC of any event or
condition which the PBGC asserts is reasonably likely to constitute grounds
under Section 4042 of ERISA to terminate, or to appoint a trustee to administer,
any Plan or (vi) the partial or complete withdrawal of the Company or any ERISA
Affiliate of the Company from, or the Insolvency or Reorganization of, a
Multiemployer Plan as defined in Section 4001(a)(3) of ERISA.

          “Euro” and “€” shall mean the single currency of the participating
member states of the European Union as constituted by the Treaty of Rome of
March 25, 1957 (as amended by the Single European Act 1986, the Maastricht
Treaty which was signed at Maastricht on February 7, 1992 and came into force on
November 1, 1993), the Amsterdam Treaty (which was signed at Amsterdam on
October 2, 1997 and came into force on May 1, 1999) and the Nice

11



--------------------------------------------------------------------------------



 



Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

          “Eurocurrency” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to a Eurocurrency Rate.

          “Eurocurrency Rate” shall mean (a) with respect to any Eurocurrency
Borrowing (other than Borrowings denominated in Euro or Japanese Yen) for any
Interest Period, the rate appearing on Page 3740 or Page 3750, as the case may
be, of Dow Jones Markets (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the General Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in Dollars or
the applicable Alternate Currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars or the
applicable Alternate Currency with a maturity comparable to such Interest
Period, (b) with respect to any Eurocurrency Borrowing denominated in Euro for
any Interest Period, the rate appearing on page 248 of Dow Jones Markets (it
being understood that this rate is the Euro interbank offered rate (known as the
“EURIBOR Rate”) sponsored by the Banking Federation of the European Union (known
as the “FBE”) and the Financial Markets Association (known as the “ACI”)) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period, and (c) with respect to any
Eurocurrency Borrowing denominated in Japanese Yen for any Interest Period, the
rate appearing on the TIBM Page under the caption “Average 10 Banks” of Reuters
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by General
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Japanese Yen in the Tokyo interbank
market) at approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Japanese Yen
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “Eurocurrency Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate per annum (rounded upwards, if necessary, to the next Basis Point) equal to
the arithmetic average of the rates at which deposits in Dollars or the
applicable Alternate Currency approximately equal in principal amount to such
Borrowing and for a maturity comparable to such Interest Period are offered
(x) with respect to any Eurocurrency Borrowing (other than Borrowings
denominated in Japanese Yen), to the principal London offices of the Reference
Lenders (or, if any Reference Lender does not at the time maintain a London
office, the principal London office of any Affiliate of such Reference Lender)
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period and (y) with respect to any Eurocurrency Borrowing denominated
in Japanese Yen, to the principal Tokyo offices of the Reference Lenders (or, if
any Reference Lender does not at the time maintain a Tokyo office, the principal
Tokyo office of any Affiliate of such Reference Lender) in immediately available
funds in the Tokyo interbank

12



--------------------------------------------------------------------------------



 



market at approximately 11:00 a.m., Tokyo time, two Tokyo Business Days prior to
the commencement of such Interest Period; provided, however, that, if only two
Reference Lenders notify the General Administrative Agent of the rates offered
to such Reference Lenders (or any Affiliates of such Reference Lenders) as
aforesaid, the Eurocurrency Rate with respect to such Eurocurrency Borrowing
shall be equal to the arithmetic average of the rates so offered to such
Reference Lenders (or any such Affiliates).

          “Eurocurrency Reserve Requirements” shall mean, with respect to the
Eurocurrency Loans of any Lender for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by any Governmental
Authority for determining the reserve, liquid asset or similar requirement with
respect to such Eurocurrency Loans for such Lender that is subject to the rules
and regulations of such Governmental Authority.

          “European Administrative Agent” shall mean J.P. Morgan Europe Limited,
together with its affiliates (it being understood that any notices required to
be delivered to the European Administrative Agent under this Agreement need not
be delivered to such affiliates), as administrative agent for the Multicurrency
Lenders under this Agreement and the other Loan Documents, and any successor
thereto appointed pursuant to Article XII.

          “European Borrowers” shall have the meaning set forth in the preamble,
and when used to describe a Borrower who is permitted to borrow under the
Multicurrency Commitment, shall mean and include any Borrowing Subsidiary
organized and existing under the laws of a jurisdiction whose currency is a
Committed Currency.

          “Event of Default” shall have the meaning assigned to such term in
Article XI.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Exchange Rate” shall mean, with respect to any Alternate Currency on
a particular date, the rate at which such Alternate Currency may be exchanged
into Dollars, as set forth on such date on the applicable Reuters currency page
with respect to such Alternate Currency; provided that, the Company may make a
one time election with the approval of the General Administrative Agent (such
approval not to be unreasonably withheld) to use Bloomberg currency pages to
determine the Exchange Rate instead of the Reuters currency pages. In the event
that such rate does not appear on the applicable Reuters currency page or
Bloomberg currency page, as the case may be, the Exchange Rate with respect to
such Alternate Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
General Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be JPMCB’s spot rate of exchange in
the London interbank or other market where its foreign currency exchange
operations in respect of such Alternate Currency are then being conducted, at or
about 10:00 a.m., Local Time, at such date for the purchase of Dollars with such
Alternate Currency, for delivery two Business Days later; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the General Administrative Agent may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

13



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” shall mean the Amended and Restated
Revolving Credit and Term Loan Agreement dated as of May 24, 2004, among the
Company, Zimmer, the Japanese Borrower, the English Borrower, Zimmer
Switzerland, the borrowing subsidiaries party thereto, the lenders from time to
time party thereto and the Administrative Agents.

          “Existing Letters of Credit” shall mean the outstanding letters of
credit set forth on Schedule 4.01.

          “Existing Term Loans” shall mean the term loans outstanding under the
Existing Credit Agreement immediately prior to the Restatement Date in the
aggregate outstanding principal amount of $550,000,000.

          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as released on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the General Administrative Agent, of the quotations for the day of
such transactions received by the General Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, vice president of finance, controller or
treasurer of such corporation.

          “Fixed Rate” shall mean, with respect to any Competitive Loan (other
than a Eurocurrency Competitive Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

          “Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a
Fixed Rate.

          “Foreign Borrowing Subsidiary” shall mean any Borrowing Subsidiary
that is a Foreign Subsidiary.

          “Foreign Subsidiary” shall mean any Subsidiary that is not organized
under the laws of the United States or any state or political subdivision
thereof.

          “GAAP” shall mean generally accepted accounting principles in the
United States of America.

          “General Administrative Agent” shall mean JPMCB, together with its
affiliates (it being understood that any notices required to be delivered under
this Agreement to the General Administrative Agent need not be delivered to such
affiliates), as general administrative agent for the Lenders under this
Agreement and the other Loan Documents, and any successor thereto appointed
pursuant to Article XII.

          “Governmental Authority” shall mean the government of any nation,
including, but not limited to, the United States of America, or any political
subdivision thereof, whether

14



--------------------------------------------------------------------------------



 



state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

          “Guarantor” shall mean the collective reference to the Company and the
Subsidiary Guarantors.

          “Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.

          “Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements or similar arrangements dealing with interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

          “Inactive Subsidiary” shall mean, at any time, any Subsidiary that
(a) has consolidated assets of less than $50,000 at such time, (b) has not
conducted any business or other operations during the prior 12-month period and
(c) has no outstanding Debt at such time.

          “Incremental Facility Amount” shall mean, at any time the excess, if
any, of (a) $400,000,000 over (b) the aggregate increase in the Commitments
established prior to such time pursuant to Section 6.05.

          “Insolvency” shall mean with respect to any Multiemployer Plan, the
condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.

          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Borrowing in accordance with Section 6.02.

          “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the last day of each March, June, September and December, (b) with respect to
any Eurocurrency Loan,

          

15



--------------------------------------------------------------------------------



 



the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

          “Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending either (x) on the day
that is two weeks thereafter or (y) on the numerically corresponding day in the
calendar month that is 1, 2, 3 or 6 (or, with the consent of all Lenders making
such Loan, 9 or 12) months thereafter, in each case as the applicable Borrower
may elect, and (b) as to any Fixed Rate Borrowing, the period (which shall not
be less than seven days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period referred to in clause (a) (y) above that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

          “Investment Grade Standing” shall exist at any time when the actual
Ratings are at or above BBB- from S&P and at or above Baa3 from Moody’s. If
either of S&P or Moody’s shall change its system of classifications after the
Restatement Date, Investment Grade Standing shall exist at any time when the
actual Rating is at or above the new Rating which most closely corresponds to
the above-specified level under the previous rating system.

          “Issuing Lender” shall mean JPMCB in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Article IV. The Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. The term “Issuing Lender” shall also
mean JPMCB in its capacity as issuer of the Existing Letters of Credit listed on
Schedule 4.01.

          “Japanese Administrative Agent” shall mean JPMorgan Chase Bank, N.A.,
Tokyo Branch, together with its affiliates (it being understood that any notices
required to be delivered to the Japanese Administrative Agent under this
Agreement need not be delivered to such

          

16



--------------------------------------------------------------------------------



 



affiliates), as administrative agent for the Japanese Lenders under this
Agreement and the other Loan Documents, and any successor thereto appointed
pursuant to Article XII.

          “Japanese Borrower” shall have the meaning set forth in the preamble
and, when used to describe the Borrowers who are permitted to borrow under the
Japanese Commitment, also shall mean and include any Borrowing Subsidiary
organized and existing under the laws of Japan.

          “Japanese Commitment” shall mean, as to any Japanese Lender at any
time, its obligation to make Japanese Revolving Loans to the Japanese Borrower
and the U.S. Borrowers in an aggregate Dollar Equivalent amount not to exceed at
any one time outstanding the amount set forth opposite such Japanese Lender’s
name in Part B of Schedule 2.01 under the heading “Japanese Commitment”, as such
amount may be reduced from time to time pursuant to Section 6.03 and the other
applicable provisions hereof, or increased from time to time pursuant to
Section 6.05. The initial aggregate amount of the Japanese Commitments is
$200,000,000.

          “Japanese Lender” shall mean any Lender that has a Japanese Commitment
or an outstanding Japanese Revolving Loan.

          “Japanese Revolving Credit Exposure” shall mean, as at any date of
determination with respect to any Japanese Lender, an amount equal to the Dollar
Equivalent of the Japanese Revolving Loans of such Lender on such date.

          “Japanese Revolving Loan” shall have the meaning given to such term in
Section 2.01(b).

          “Japanese Yen” and “¥” shall mean lawful money of Japan.

          “JPMCB” shall mean JPMorgan Chase Bank, N.A.

          “LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Letter of Credit.

          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any U.S. Lender at
any time shall be its U.S. Commitment Percentage of the total LC Exposure at
such time.

          “Lenders” shall mean (a) the financial institutions listed on Part A,
Part B and Part C of Schedule 2.01 (other than any such financial institution
that has ceased to be a party hereto, pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance; provided, that unless the context requires otherwise,
each reference herein to the Lenders shall be deemed to include any Conduit
Lender.

          “Letter Agreement” shall mean the Letter Agreement dated March 9,
2005, between the Company and the General Administrative Agent.

          

17



--------------------------------------------------------------------------------



 



          “Letter of Credit” shall mean any Letter of Credit issued pursuant to
Article IV.

          “Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or
security interest.

          “Loan Documents” shall mean this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination and each promissory note held
by a Lender pursuant to Section 6.04(g).

          “Loans” shall mean the loans made by the Lenders to the Borrowers
pursuant to this Agreement.

          “Local Time” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars, New York City time, (b) with respect to a Loan or
Borrowing denominated in a Committed Currency, London time and (c) with respect
to a Loan or Borrowing denominated in Japanese Yen, Tokyo time.

          “Luxembourg Borrower” shall have the meaning set forth in the
Preamble.

          “Margin Regulations” shall mean Regulations T, U and X of the Board as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

          “Material Adverse Effect” shall mean a material adverse effect on the
business, operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

          “Maturity Date” shall mean March 31, 2010.

          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.

          “Multicurrency Commitment” shall mean, as to any Multicurrency Lender
at any time, its obligation to make Multicurrency Revolving Loans to the
European Borrowers and the U.S. Borrowers in an aggregate Dollar Equivalent
amount not to exceed at any time outstanding the amount set forth opposite such
Multicurrency Lender’s name in Part C of Schedule 2.01 under the heading
“Multicurrency Commitment”, as such amount may be reduced from time to time
pursuant to Section 6.03 and the other applicable provisions hereof, or
increased from time to time pursuant to Section 6.05. The initial aggregate
amount of the Multicurrency Commitments is $500,000,000.

           “Multicurrency Lender” shall mean any Lender that has a Multicurrency
Commitment or an outstanding Multicurrency Revolving Loan.

          “Multicurrency Revolving Credit Exposure” shall mean, as at any date
of determination with respect to any Multicurrency Lender, an amount equal to
the Dollar Equivalent of the Multicurrency Revolving Loans of such Lender on
such date.

           “Multicurrency Revolving Loans” shall have the meaning given such
term in Section 2.01(c).

18



--------------------------------------------------------------------------------



 



          “Notice of Competitive Bid Request” shall mean a notification made
pursuant to Article III in the form of Exhibit A-2.

          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

          “Permitted Debt” shall mean (i) Debt of any Subsidiary to any Credit
Party, (ii) Guarantees by any Subsidiary of Debt of any Credit Party (other than
the Company) and Guarantees by the Company of any Debt of any Subsidiary,
(iii) any Debt incurred pursuant to Sale and Leaseback Transactions permitted
under Section 10.03, (iv) Debt of any Subsidiary as an account party in respect
of trade letters of credit, to the extent that such letters of credit are not
drawn upon, (v) Debt assumed in connection with any Investment permitted under
Section 10.08, (vi) Debt secured by any Lien permitted pursuant to Section 10.02
(b) or (q), (vii) Debt consisting of guarantees of loans made to officers,
directors or employees of any Subsidiary, (viii) unsecured trade accounts
payable and other unsecured current Debt incurred in the ordinary course of
business and not more than 120 days past due (but excluding any Debt for
borrowed money), (ix) any Permitted Receivables Securitization, (x) any
Permitted Securities Issuance, (xi) Debt with respect to surety, appeal and
performance bonds obtained by any Subsidiary in the ordinary course of business,
and (xii) any replacement, renewal, refinancing or extension of any Debt
referenced above that does not exceed the aggregate principal amount (plus
associated fees and expenses) of the Debt being replaced, renewed, refinanced or
extended (except that accrued and unpaid interest not delinquent in accordance
with its terms may be part of any refinancing pursuant to this clause) and that
otherwise complies with this Agreement.

          “Permitted Receivables Securitization” shall mean the incurrence of
Debt in respect of any receivables securitization of the Company or any
Subsidiary, provided that the aggregate principal amount of all Permitted
Receivables Securitizations outstanding at any time shall not exceed
$200,000,000.

          “Permitted Securities Issuance” shall mean the issuance or incurrence
by the Company of any Debt for borrowed money (which may be guaranteed by one or
more Subsidiary Guarantors) in respect of debt securities issued in a public
offering or a private placement, provided that the aggregate principal amount of
all Permitted Securities Issuances outstanding at any time shall not exceed
$500,000,000, and provided further, that any debt securities (and related
guarantees, if any) issued or incurred pursuant to any Permitted Securities
Issuance shall be subordinated to, or pari passu with, the Loans or Guarantees
thereof.

          “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) as defined in Section 4001(a)(3) of ERISA, subject to the
provisions of Title IV of ERISA or Section 412 of the Code that is maintained by
the Company or any ERISA Affiliate for current or former employees, or any
beneficiary thereof, of the Company or any ERISA Affiliate.

          

19



--------------------------------------------------------------------------------



 



          “Pricing Grid” shall mean the Facility Fee, Applicable Margin and
Utilization Fee Pricing Grid set forth below.

                                        S&P/Moody’s Rating              
Applicable           Equivalent of the               Margin for          
Company’s senior               Eurocurrency           unsecured non-credit    
Facility Fee     Revolving Loans     Utilization Fee     enhanced long-term debt
    (in Basis Points)     (in Basis Points)     (in Basis Points)    
A-/A3 or higher
      7.5         22.0         7.5      
BBB+/Baa1 or
BBB/Baa1 or
BBB+/Baa2
      10.0         30.0         10.0      
BBB/Baa2 or
BBB-/Baa2 or
BBB/Baa3
      12.5         37.5         12.5      
BBB-/Baa3
      15.0         47.5         12.5      
BB+/Ba1 or
lower or
unrated
      22.5         65.0         12.5      

          If the S&P and Moody’s Ratings are one level apart, the higher Rating
will determine the Facility Fee, Applicable Margin and the Utilization Fee (if
any); if the S&P and Moody’s Ratings are more than one level apart, the Rating
one level above the lower Rating will be determinative. In the event that the
Company’s senior unsecured long-term debt is rated by only one of S&P and
Moody’s, then that single Rating shall be determinative. The Company hereby
agrees that at all times it shall maintain a Rating from either S&P or Moody’s.
Each change in a Rating by a Rating Agency shall be effective on the date such
change is announced by such Rating Agency.

          The Applicable Margin for the Loans shall be increased by the
applicable “Utilization Fee” set forth above for each day that the sum of
(a) the Revolving Credit Exposures and (b) the Competitive Loan Exposures exceed
50% of the total Commitments.

          “Rating Agencies” shall mean Moody’s and S&P.

          “Ratings” shall mean the ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.

          “Reference Lenders” shall mean Bank of America, JPMCB and CSFB.

          “Register” shall have the meaning set forth in Section 13.04(d).

          “Reorganization” shall mean with respect to any Multiemployer Plan,
the condition that such plan is in reorganization within the meaning of
Section 4241 of ERISA.

20



--------------------------------------------------------------------------------



 



          “Required Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposures and unused Commitments representing at least 51% of the sum of
the Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article XI, and for all purposes after the loans become due and payable pursuant
to Article XI or the Commitments shall have expired or terminated, the
Competitive Loan Exposures of the Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders.

          “Restatement Date” shall mean March 31, 2005.

          “Revolving Availability Period” shall mean the period from and
including the Restatement Date to (but excluding) the earlier of the Maturity
Date and the date of termination of the Commitments in accordance with the terms
hereof.

          “Revolving Credit Exposure” shall mean, as at any date of
determination with respect to any Lender, an amount in Dollars equal to the sum
of (a) the U.S. Revolving Credit Exposure of such Lender, (b) the Multicurrency
Revolving Credit Exposure of such Lender and (c) the Japanese Revolving Credit
Exposure of such Lender.

           “Revolving Loans” shall mean the collective reference to the U.S.
Revolving Loans, the Multicurrency Revolving Loans and the Japanese Revolving
Loans, each, individually, a “Revolving Loan”.

          “Sale and Leaseback Transaction” shall mean any arrangement with any
Person pursuant to which the Company or any Subsidiary leases any property that
has been or is to be sold or transferred by the Company or the Subsidiary to
such Person, other than (i) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years, (ii) leases between the
Company and a Subsidiary or between Subsidiaries, (iii) leases of property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (iv) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Internal Revenue Code of 1954.

          “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any successor rating agency.

          “SEC” shall mean the Securities and Exchange Commission.

           “Sterling” or “£ ” means the lawful money of the United Kingdom.

          “subsidiary” shall mean, with respect to any Person (the “parent”) at
any date, (a) for purposes of Sections 10.03 and 10.06 only, any Person the
majority of the outstanding Voting Stock (or equivalent voting securities of any
Person which is not a corporation) of which is owned, directly or indirectly, by
the parent or one or more subsidiaries of the parent of such Person and (b) for
all other purposes under this Agreement, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other

21



--------------------------------------------------------------------------------



 



corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

          “Subsidiary” shall mean a subsidiary of the Company.

          “Subsidiary Guarantor” shall mean each Domestic Wholly Owned
Subsidiary that has executed a counterpart of this Agreement and has become a
guarantor of the Borrower Obligations.

          “Swingline Lender” shall mean JPMCB in its capacity as lender of
Swingline Loans hereunder.

          “Swingline Loan” shall mean a Loan made pursuant to Article V.

          “Swiss Borrowers” shall have the meaning set forth in the Preamble.

          “Swiss Francs” or “CHF” shall mean the lawful money of Switzerland.

          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority and all liabilities with respect thereto.

          “Transactions” shall mean the execution and delivery by the Credit
Parties of this Agreement (or, in the case of the Borrowing Subsidiaries, the
Borrowing Subsidiary Agreements), the performance by the Credit Parties of their
obligations hereunder, the borrowings made or to be made hereunder and the use
of the proceeds thereof.

          “Type” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurocurrency Rate, the Alternate Base Rate and the Fixed Rate.

          “U.S. Borrowers” shall have the meaning set forth in the preamble and,
when used to describe the Borrowers who are permitted to borrow under any of the
Commitments, also shall mean and include any Borrowing Subsidiary that is a
Domestic Wholly Owned Subsidiary.

          “U.S. Commitment” shall mean, as to any U.S. Lender at any time, its
obligation to make U.S. Revolving Loans to, and/or participate in Swingline
Loans made to and Letters of Credit issued for the account of, any U.S. Borrower
and the Borrowing Subsidiaries in an aggregate amount not to exceed at any time
outstanding the Dollar amount set forth opposite such U.S. Lender’s name in
Part A of Schedule 2.01 under the heading “U.S. Commitment”, as such amount may
be reduced from time to time pursuant to Section 6.03 and the other applicable
provisions hereof, or increased from time to time pursuant to Section 6.05. The
initial aggregate amount of the U.S. Commitments is $650,000,000.

          

22



--------------------------------------------------------------------------------



 



          “U.S. Commitment Percentage” shall mean, as to any U.S. Lender at any
time, the percentage which such U.S. Lender’s U.S. Commitment then constitutes
of the aggregate U.S. Commitments of all U.S. Lenders.

          “U.S. Lender” shall mean a Lender with a U.S. Commitment or, if the
U.S. Commitments have terminated or expired, a Lender with U.S. Revolving Credit
Exposure.

          “U.S. Revolving Credit Exposure” shall mean, as at any date of
determination with respect to any U.S. Lender, an amount in Dollars equal to the
sum of (a) the aggregate unpaid principal amount of such U.S. Lender’s U.S.
Revolving Loans on such date, (b) such U.S. Lender’s U.S. Commitment Percentage
of the aggregate unpaid principal amount of all Swingline Loans and (c) such
U.S. Lender’s LC Exposure.

          “U.S. Revolving Loan” shall have the meaning set forth in
Section 2.01(a).

          “Value” shall mean, with respect to a Sale and Leaseback Transaction,
an amount equal to the present value of the lease payments with respect to the
term of the lease (reduced by the amount of rental obligations of any sublessee
of all or part of the same property) remaining on the date as of which the
amount is being determined, without regard to any renewal or extension options
contained in the lease, discounted at an interest rate determined by the Company
at the time of the consummation of such Sale and Leaseback Transaction as long
as such interest rate is customary for leases of such type.

          “Voting Stock” shall mean, as applied to the stock of any corporation,
stock of any class or classes (however designated) having by the terms thereof
ordinary voting power to elect a majority of the members of the board of
directors (or other governing body) of such corporation other than stock having
such power only by reason of the happening of a contingency.

          “Wholly Owned Subsidiary” of any Person, a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

          “Yen Overnight Rate” shall mean for any day, the unsecured overnight
call volume-weighted average rate per annum on overnight funds announced at the
close of business on that day by the Tanshi Kyokai (Interbank Brokers’
Association) or, if not so announced on that day, the average of the quotations
of the overnight funds call rate for such day of three Tanshi brokers selected
by the Japanese Administrative Agent.

          “Zimmer Switzerland” shall have the meaning set forth in the Preamble.

          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”) or by Class, Type and Commitment (e.g.,
a “U.S. Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or

23



--------------------------------------------------------------------------------



 



by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”) or by Class, Type and Commitment (e.g., a
“U.S. Eurocurrency Revolving Borrowing”).

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

          SECTION 1.04. Accounting Terms, GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Company notifies the General Administrative Agent that the
Company wishes to amend any covenant in Article X or any related definition or
other financial term used herein to eliminate the effect of any change in GAAP
occurring after the Restatement Date on the operation of such covenant (or if
the General Administrative Agent notifies the Company that the Required Lenders
wish to amend Article X or any related definition or other financial term used
herein for such purpose), then the Company’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Required
Lenders.

ARTICLE II

Amount and Terms of the Commitments

          SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each U.S. Lender agrees to make revolving loans (“U.S. Revolving
Loans”) to the U.S. Borrowers from time to time during the Revolving
Availability Period in Dollars in an aggregate principal amount that will not
result in (i) such Lender’s U.S. Revolving Credit Exposure exceeding such
Lender’s U.S. Commitment, (ii) the sum of the total U.S. Revolving Credit
Exposures exceeding the total U.S. Commitments or (iii) the sum of the total
Revolving Credit Exposures plus the total Competitive Loan Exposures exceeding
the total Commitments. Within

24



--------------------------------------------------------------------------------



 



the foregoing limits and subject to the terms and conditions set forth herein,
the U.S. Borrowers may borrow, prepay and reborrow U.S. Revolving Loans.

          (b) Subject to the terms and conditions set forth herein, each
Japanese Lender agrees to make revolving loans (“Japanese Revolving Loans”) from
time to time during the Revolving Availability Period to the Japanese Borrower
and the U.S. Borrowers in Japanese Yen or Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Japanese Revolving Credit
Exposure exceeding such Lender’s Japanese Commitment, (ii) the sum of the total
Japanese Revolving Credit Exposures exceeding the total Japanese Commitments or
(iii) the sum of the total Revolving Credit Exposure plus the total Competitive
Loan Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, any Japanese Borrower and
the U.S. Borrowers may borrow, prepay and reborrow the Japanese Revolving Loans.

          (c) Subject to the terms and conditions set forth herein, each
Multicurrency Lender agrees to make revolving loans (“Multicurrency Revolving
Loans”) from time to time during the Revolving Availability Period to the
European Borrowers and the U.S. Borrowers in a Committed Currency or Dollars in
an aggregate principal amount that will not result in (i) such Lender’s
Multicurrency Revolving Credit Exposure exceeding such Lender’s Multicurrency
Commitment, (ii) the sum of the total Multicurrency Revolving Credit Exposures
exceeding the total Multicurrency Commitments or (iii) the sum of the total
Revolving Credit Exposure plus the total Competitive Loan Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the European Borrowers and the U.S. Borrowers may
borrow, prepay and reborrow the Multicurrency Revolving Loans.

          SECTION 2.02. Loans and Borrowings. (a) Each U.S. Revolving Loan shall
be made as part of a Borrowing consisting of U.S. Revolving Loans of the same
Type made by the U.S. Lenders ratably in accordance with their respective U.S.
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 3.01.

          (b) Each Japanese Revolving Loan shall be made as part of a Borrowing
consisting of Japanese Revolving Loans made by the Japanese Lenders to the
Japanese Borrower or the U.S. Borrowers, as the case may be, ratably in
accordance with their respective Japanese Commitments.

          (c) Each Multicurrency Revolving Loan shall be made as part of a
Borrowing consisting of Multicurrency Revolving Loans made by the Multicurrency
Lenders to the English Borrower, the Luxembourg Borrower, the Swiss Borrowers or
the U.S. Borrowers, as the case may be, ratably in accordance with their
respective Multicurrency Commitments.

          (d) The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make such Loans as
required.

          (e) Subject to Section 6.09, (i) each Revolving Borrowing denominated
in Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Company (on

25



--------------------------------------------------------------------------------



 



its own behalf or on behalf of any other applicable Borrower) may request in
accordance herewith, (ii) each Competitive Borrowing shall be comprised entirely
of Eurocurrency Loans or Fixed Rate Loans as the Company (on its own behalf or
on behalf of any other Borrower) may request in accordance herewith and
(iii) each Revolving Borrowing denominated in an Alternate Currency shall be
comprised entirely of Eurocurrency Loans. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of any Borrower to repay such Loan in accordance with the
terms of this Agreement.

          (f) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is (i) in the
case of a Eurocurrency Borrowing denominated in Dollars, an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) in the case of a Eurocurrency
Borrowing denominated in an Alternate Currency a minimum principal amount the
Dollar Equivalent of which is $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of a particular Class. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Commitment,
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 30 Eurocurrency Revolving Borrowings
outstanding.

          (g) Notwithstanding any other provision of this Agreement, the Company
(on its own behalf or on behalf of any other Borrower) shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing, the applicable Borrower or the Company (on its own behalf or on
behalf of any other Borrower) shall notify the Applicable Administrative Agent
and the General Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 1:30 p.m., Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the applicable
Administrative Agent and the General Administrative Agent of a written Borrowing
Request in the form of Exhibit A-5. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

     (i) the aggregate amount of the requested Borrowing and the Currency of
such Borrowing;

     (ii) if such Borrowing is to be an Alternate Currency Borrowing, whether
such Borrowing is to be a Japanese Revolving Borrowing or a Multicurrency
Revolving Borrowing (and stating the Currency in which such Borrowing is to be
made);

26



--------------------------------------------------------------------------------



 



     (iii) the date of such Borrowing, which shall be a Business Day;

     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing (which, in the case of an Alternate Currency Borrowing shall be a
Eurocurrency Borrowing);

     (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

     (vi) the location and number of the account of the applicable Borrower or
any Borrowing Subsidiary to which funds are to be disbursed, which shall comply
with the requirements of Section 6.01; and

     (vii) the applicable Borrower.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be, in the case of a Borrowing in Dollars, an ABR Borrowing. If
no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower or the Company, as the case may be,
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Applicable Administrative Agent shall advise each applicable Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

               SECTION 2.04. Borrowing Subsidiaries. The Company may designate
any Wholly Owned Subsidiary of the Company as a Borrowing Subsidiary under any
of the Commitments; provided that the Administrative Agent shall be reasonably
satisfied that the applicable Lenders may make loans and other extensions of
credit to such Person in the applicable Currency or Currencies in such Person’s
jurisdiction in compliance with applicable laws and regulations and without
being subject to any unreimbursed or unindemnified Tax or other expense. Upon
the receipt by the General Administrative Agent of a Borrowing Subsidiary
Agreement executed by such a Wholly Owned Subsidiary and the Company, such
Wholly Owned Subsidiary shall be a Borrowing Subsidiary and a party to this
Agreement. A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at
such time as no Loans, fees or any other amounts due in connection therewith
pursuant to the terms hereof shall be outstanding to such Subsidiary and such
Subsidiary and the Company shall have executed and delivered to the General
Administrative Agent a Borrowing Subsidiary Termination; provided that,
notwithstanding anything herein to the contrary, no Borrowing Subsidiary shall
cease to be a Borrowing Subsidiary solely because it no longer is a Wholly Owned
Subsidiary of the Company so long as such Borrowing Subsidiary and the Company
shall not have executed and delivered to the General Administrative Agent a
Borrowing Subsidiary Termination and the Guarantors’ guarantee of the Borrower
Obligations of such Borrowing Subsidiary pursuant to Section 13.16 has not been
released.

27



--------------------------------------------------------------------------------



 



ARTICLE III

Competitive Bid Loans

          SECTION 3.01. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Revolving Availability
Period the Company (on its own behalf or on behalf of any other Borrower) may
request Competitive Bids and the Company (on its own behalf or on behalf of any
other Borrower) may (but shall not have any obligation to) accept Competitive
Bids and borrow Competitive Loans; provided that no Competitive Loan may be
requested that would result in the sum of the total Revolving Credit Exposures
plus the total Competitive Loan Exposures exceeding the total Commitments. To
request Competitive Bids, the Company (on its own behalf or on behalf of any
other Borrower) shall hand deliver or telecopy to the Advance Agent a duly
completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Advance Agent, in the case of a Eurocurrency Borrowing, not
later than 10:00 a.m., New York City time, four Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, two Business Days before the date of the
proposed Borrowing. A Competitive Bid Request that does not conform
substantially to Exhibit A-1 may be rejected in the Advance Agent’s sole
discretion, and the Advance Agent shall promptly notify the Company of such
rejection by telecopy. Each Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

     (i) the aggregate amount of the requested Borrowing;

     (ii) the date of such Borrowing, which shall be a Business Day;

     (iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed
Rate Borrowing;

     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;

     (v) the location and number of the account of the Borrower to which funds
are to be disbursed, which shall comply with the requirements of Section 6.01;
and

     (vi) the applicable Borrower.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Advance Agent shall deliver to the Lenders a Notice of Competitive
Bid Request, inviting the Lenders to submit Competitive Bids.

          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to such Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be received by the Advance Agent by
telecopy, in the form of Exhibit A-3 hereto, in the case of a Eurocurrency
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., New York City time,
one Business Day before the proposed date of such Competitive

28



--------------------------------------------------------------------------------



 



Borrowing. Competitive Bids that do not conform substantially to the format of
Exhibit A-3 may be rejected by the Advance Agent, and the Advance Agent shall
notify the applicable Lender as promptly as practicable. Each Competitive Bid
shall specify (i) the principal amount of the Competitive Loan or Loans that the
Lender is willing to make (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000, and which may equal the entire principal amount
of the Competitive Borrowing Request by such Borrower), (ii) the Competitive Bid
Rate or Rates at which the Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period applicable to each such
Loan and the last day thereof.

          (c) The Advance Agent shall promptly notify such Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

          (d) Subject only to the provisions of this paragraph, such Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the Advance
Agent by telephone, confirmed by telecopy in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurocurrency Competitive
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 2:00 p.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of
such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by such Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $5,000,000 or any integral multiple of $1,000,000 thereof, and in calculating
the pro rata allocation of acceptances of portions of multiple Competitive Bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of $1,000,000 in a manner which shall be in the
discretion of such Borrower. A notice given by such Borrower pursuant to this
paragraph (d) shall be irrevocable.

          (e) The Advance Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

29



--------------------------------------------------------------------------------



 



          (f) If the Advance Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company (on its own behalf or on behalf of any other Borrower) at least one
quarter of an hour earlier than the time by which the other Lenders are required
to submit their Competitive Bids to the Advance Agent pursuant to paragraph
(b) of this Section 3.01.

          (g) All notices required by this Section 3.01 shall be given in
accordance with Section 13.01.

ARTICLE IV

Letters of Credit

          SECTION 4.01. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each U.S. Borrower and the Company (on behalf of
any Borrowing Subsidiary) may request the issuance under the U.S. Commitments of
Letters of Credit for its own account (including for the account of any
Borrowing Subsidiary), in a form reasonably acceptable to the General
Administrative Agent and the Issuing Lender, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
U.S. Borrower or the Company (on behalf of any Borrowing Subsidiary) to, or
entered into by a U.S. Borrower or the Company (on behalf of any Borrowing
Subsidiary) with, the Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. At the request of a U.S.
Borrower or the Company (on behalf of any Borrowing Subsidiary), any Letter of
Credit may be issued for the joint and several account of such Borrower and
another Borrower. The Existing Letters of Credit are deemed to have been issued
under this Agreement and will, for all purposes of this Agreement, constitute
Letters of Credit.

          (b)  Notice of Issuance; Amendment; Renewal; Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), a U.S. Borrower or the
Company (on behalf of any Borrowing Subsidiary) shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the General
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section 4.01), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, such U.S. Borrower or the Company (on behalf of any Borrowing
Subsidiary) also shall submit a letter of credit application on the Issuing
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit, the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000, (ii) the sum of the total

30



--------------------------------------------------------------------------------



 



U.S. Revolving Credit Exposures shall not exceed the total U.S. Commitments and
(iii) the sum of the total Revolving Credit Exposures plus the total Competitive
Loan Exposures shall not exceed the total Commitments.

          (c)  Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

          (d)  Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the U.S. Lenders, the
Issuing Lender hereby grants to each U.S. Lender, and each U.S. Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such U.S. Lender’s U.S. Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each U.S. Lender hereby absolutely and
unconditionally agrees to pay to the General Administrative Agent, for the
account of the Issuing Lender, such U.S. Lender’s U.S. Commitment Percentage of
each LC Disbursement made by the Issuing Lender and not reimbursed on or before
the date due as provided in paragraph (e) of this Section 4.01, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each U.S. Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the U.S. Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

          (e) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the General Administrative Agent an
amount equal to such LC Disbursement not later than 2:00 p.m., New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 2:00 p.m., New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that such U.S. Borrower or the Company (on behalf of the
applicable Borrowing Subsidiary) may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a U.S. Revolving Loan or Swingline Loan in an equivalent amount
and, to the extent so financed, such Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting U.S. Revolving Loan or
Swingline Loan. If such Borrower fails to make such payment when due, the
General Administrative Agent shall notify each U.S. Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such U.S. Lender’s U.S. Commitment Percentage thereof. Promptly following
receipt of such notice, each U.S. Lender shall pay to the General Administrative
Agent its U.S. Commitment Percentage of

31



--------------------------------------------------------------------------------



 



the payment then due from such Borrower, in the same manner as provided in
Section 6.01 with respect to U.S. Revolving Loans made by such U.S. Lender (and
Section 6.01 shall apply, mutatis mutandis, to the payment obligations of the
U.S. Lenders), and the General Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the U.S. Lenders. Promptly
following receipt by the General Administrative Agent of any payment from such
Borrower pursuant to this paragraph, the General Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that U.S.
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such U.S. Lenders and the Issuing Lender as their interests may
appear. Any payment made by a U.S. Lender pursuant to this paragraph to
reimburse the Issuing Lender for any LC Disbursement (other than the funding of
U.S. Revolving Loans as contemplated above) shall not constitute a Loan and
shall not relieve such Borrower of its obligation to reimburse such LC
Disbursement.

          (f)  Obligations Absolute. Each applicable Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section 4.01
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of:

     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or this Agreement;

     (iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Lender, the General Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement or any other related or unrelated
agreement or transaction;

     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

     (v) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

     (vi) any other act or omission to act or delay of any kind of the Issuing
Lender, the Lenders, the General Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 4.01, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.

Neither the General Administrative Agent, the Lenders nor the Issuing Lender nor
any of their Affiliates, directors, officers, employees and agents, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or

32



--------------------------------------------------------------------------------



 



failure to make any payment thereunder, including any of the circumstances
specified in clauses (i) through (vi) above, as well as any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to such Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by the Issuing Lender’s failure to
exercise the agreed standard of care (as set forth below) in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that the Issuing Lender shall
have exercised the agreed standard of care in the absence of gross negligence or
wilful misconduct on the part of the Issuing Lender. Without limiting the
generality of the foregoing, it is understood that the Issuing Lender may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that the Issuing
Lender shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

          (g) Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the General Administrative Agent and such Borrower for whose account such
Letter of Credit was issued by telephone (confirmed by telecopy) of such demand
for payment and whether the Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse the
Issuing Lender and the U.S. Lenders with respect to any such LC Disbursement.

          (h) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, unless the Borrowers shall reimburse (including with the proceeds
of Loans as provided in Section 4.01(e)) such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement at
the rate per annum specified in Section 6.08(a); provided that, if the Borrowers
fail to reimburse (including with the proceeds of Loans as provided in
Section 4.01(e)) such LC, Disbursement when due pursuant to paragraph (e) of
this Section 4.01, then Section 6.08(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any U.S. Lender pursuant to
paragraph (e) of this Section 4.01 to reimburse the Issuing Lender shall be for
the account of such U.S. Lender to the extent of such payment.

          (i) Resignation or Removal of the Issuing Lender. The Issuing Lender
may resign at any time by giving at least 30 days’ prior written notice to the
General Administrative Agent and the Company, and may be removed at any time by
the Company by notice to the

33



--------------------------------------------------------------------------------



 



Issuing Lender and the General Administrative Agent. Upon the acceptance of any
appointment as the Issuing Lender hereunder by a Lender that shall agree to
serve as successor Issuing Lender, such successor shall succeed to and become
vested with all the interests, rights and obligations of the retiring Issuing
Lender and the retiring Issuing Lender shall be discharged from its obligations
to issue additional Letters of Credit hereunder. At the time such removal or
resignation shall become effective, the Company shall pay all accrued and unpaid
fees pursuant to Section 6.07(c)(ii). The acceptance of any appointment as the
Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Company
and the General Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Lender under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Lender” shall be deemed to refer to such successor or to any
previous Issuing Lender, or to such successor and all previous Issuing Lenders,
as the context shall require. After the resignation or removal of the Issuing
Lender hereunder, the retiring Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation or removal, but shall not be required to
issue additional Letters of Credit.

ARTICLE V

Swingline Loans

          SECTION 5.01. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans under the
U.S. Commitments to the U.S. Borrowers or any Borrowing Subsidiary from time to
time during the Revolving Availability Period in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000, (ii) the sum of the
total U.S. Revolving Credit Exposures exceeding the total U.S. Commitments or
(iii) the sum of the total Revolving Credit Exposures plus the total Competitive
Loan Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the U.S. Borrowers or any Borrowing Subsidiary
may borrow, prepay and reborrow Swingline Loans. Swingline Loans shall be in an
aggregate amount that is not less than $100,000. Swingline Loans shall be ABR
Loans.

          (b) To request a Swingline Loan, a U.S. Borrower or the Company (on
behalf of any Borrowing Subsidiary) shall notify the General Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The General
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from such U.S. Borrower or the Company (on behalf of any
Borrowing Subsidiary). The Swingline Lender shall make each Swingline Loan
available to such Borrower by means of a

34



--------------------------------------------------------------------------------



 



credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 4.01, by remittance to the Issuing Lender)
by 4:00 p.m., New York City time, on the requested date of such Swingline Loan.

          (c) The Swingline Lender may by written notice given to the General
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the U.S. Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which U.S. Lenders will
participate. Promptly upon receipt of such notice, the General Administrative
Agent will give notice thereof to each U.S. Lender, specifying in such notice
such U.S. Lender’s U.S. Commitment Percentage of such Swingline Loan or Loans.
Each U.S. Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the General Administrative Agent, for the
account of the Swingline Lender, such U.S. Lender’s U.S. Commitment Percentage
of such Swingline Loan or Loans. Each U.S. Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
U.S. Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 6.01 with respect to U.S. Revolving Loans made by such U.S. Lender (and
Section 6.01 shall apply, mutatis mutandis, to the payment obligations of the
U.S. Lenders), and the General Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the U.S. Lenders. The
General Administrative Agent shall notify the Company of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the General Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from a Borrower (or other party on behalf of such Borrower) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the General
Administrative Agent; any such amounts received by the General Administrative
Agent shall be promptly remitted by the General Administrative Agent to the U.S.
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

ARTICLE VI

General Provisions Applicable to Loans

          SECTION 6.01. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable Currency to the account of the
Applicable Administrative Agent or an Affiliate thereof, most recently
designated by it for such purpose by notice to the Lenders, by 2:00 p.m., Local
Time or, in the case of any Japanese Revolving Loan by 12:00 noon, Local Time.
The Applicable Administrative Agent will make Loans available to the applicable

35



--------------------------------------------------------------------------------



 



Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower maintained with the Applicable Administrative Agent in
(i) New York City with respect to Loans made in Dollars, (ii) London with
respect to Loans made in a Committed Currency and (iii) Tokyo with respect to
Loans made in Japanese Yen, as the case may be. If a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, the Applicable Administrative Agent shall return the amounts so
received to the respective Lenders.

          (b) Unless the Applicable Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Applicable Administrative Agent such
Lender’s share of such Borrowing, the Applicable Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 6.01 and may, in reliance upon such assumption,
make available to such Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Applicable Administrative Agent, then the Applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Borrowings
denominated in Dollars, the greater of the Federal Funds Effective Rate and a
rate determined by the Applicable Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of
Borrowings denominated in any Alternate Currency, the interest rate reasonably
determined by the Applicable Administrative Agent to reflect its cost of funds
for the amount advanced by such Administrative Agent on behalf of such Lender,
or (ii) in the case of such Borrower, the interest rate on the applicable
Borrowing; provided that no repayment by such Borrower pursuant to this sentence
shall be deemed to be a prepayment for purposes of Section 6.11. If such Lender
pays such amount to the Applicable Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

          SECTION 6.02. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The applicable Borrower or the Company (on its own behalf or on
behalf of any other Borrower) may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings,
which may not be converted or continued.

          (b) To make an election pursuant to this Section, the applicable
Borrower or the Company (on its own behalf or on behalf of any other Borrower)
shall notify the Applicable Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if the
applicable Borrower or the Company (on its own behalf or

36



--------------------------------------------------------------------------------



 



on behalf of any other Borrower) were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election;
provided that an Interest Election Request delivered not later than 12:00 noon,
Local Time, on the Restatement Date in respect of the conversion of an ABR
Borrowing to a Eurocurrency Borrowing shall be effective on the second Business
Day after the Restatement Date. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Administrative Agent of a written Interest Election
Request in a form approved by the Applicable Administrative Agent and signed by
the Company or the Applicable Borrower.

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

     (iii) in the case of Borrowings denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or Eurocurrency Borrowing; and

     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) shall be deemed to have
selected an Interest Period of one month’s duration.

          (d) Promptly following receipt of an Interest Election Request, the
Applicable Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

          (e) If the Company or the applicable Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be (i) converted to an ABR Borrowing if it is denominated in
Dollars or (ii) continued as such with an Interest Period of one month if it is
denominated in an Alternate Currency.

          SECTION 6.03. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments of a Class; provided that (i) each reduction of the
Commitments of a Class shall be

37



--------------------------------------------------------------------------------



 



in an amount that is an integral multiple of $1,000,000 and not less than
$3,000,000 and (ii) the Company shall not terminate or reduce the Commitments of
such Class if, after giving effect to any concurrent prepayment of the Revolving
Loans of such Class, (i) the outstanding Revolving Credit Exposure of such Class
would exceed the Commitment of such Class or (ii) the sum of the Revolving
Credit Exposures plus the Competitive Loan Exposures would exceed the total
Commitments.

          (c) The Company shall notify the General Administrative Agent, of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the General Administrative
Agent or an affiliate thereof shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of any Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the General Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of any Commitments shall be made ratably among the applicable Lenders in
accordance with their respective applicable Commitments of the applicable Class.

          SECTION 6.04. Repayment of Loans; Evidence of Debt. (a) Each of the
U.S. Borrowers and each Borrowing Subsidiary hereby unconditionally promises to
pay to the General Administrative Agent for the account of each U.S. Lender
(i) on the Maturity Date, the then unpaid principal amount of the U.S. Revolving
Loans of such Lender and (ii) the then unpaid principal amount of each
Competitive Loan made by such U.S. Lender to such Borrower on the last day of
the Interest Period applicable to such Loan.

          (b) Each of the Borrowers hereby unconditionally promises to pay to
the Japanese Administrative Agent for the account of each Japanese Lender (i) on
the Maturity Date, the then unpaid principal amount of its Japanese Revolving
Loans and (ii) the then unpaid principal amount of each Competitive Loan made by
such Japanese Lender to such Borrower on the last day of the Interest Period
applicable to such Loan.

          (c) Each of the Borrowers hereby unconditionally promises to pay to
the European Administrative Agent for the account of each Multicurrency Lender
(i) on the Maturity Date, the then unpaid principal amount of its Multicurrency
Revolving Loans and (ii) the then unpaid principal amount of each Competitive
Loan made by such Multicurrency Lender to such Borrower on the last day of the
Interest Period applicable to such Loan.

          (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

          (e) Each Administrative Agent shall maintain a Register pursuant to
subsection 13.04(d) and an account for each applicable Lender in which it shall
record (i) the

38



--------------------------------------------------------------------------------



 



amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Class and Type thereof (and, in the case of an Alternate Currency Loan, the
Currency) and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
such Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

          (f) The entries made in the Register and the accounts of each Lender
maintained pursuant to paragraphs (d) and (e) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or any Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.

          (g) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the General Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its assigns).

          SECTION 6.05. Increase in Commitments. (a) The Company may, by written
notice to the General Administrative Agent from time to time (which notice the
General Administrative Agent shall promptly forward to the Lenders), request
that the Commitment of any Class be increased by an amount not to exceed the
Incremental Facility Amount at such time. Such notice shall set forth the amount
of the requested increase (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000 or equal to the remaining Incremental
Facility Amount), the Class or Classes of the requested increase and the date on
which such increase is requested to become effective (which shall be not less
than 10 Business Days nor more than 60 days after the date of such notice and
which, in any event, must be on or prior to the Maturity Date), and shall offer
each Lender of the affected Class the opportunity to increase its Commitment by
its Applicable Percentage of such Class of the proposed increased amount. Each
Lender of the affected Class shall, by notice to the Company and the General
Administrative Agent given not more than 10 days after the date of the General
Administrative Agent’s notice, either agree to increase its Commitment by all or
a portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Commitment (and any Lender that does not
deliver such a notice within such period of 10 days shall be deemed to have
declined to increase its Commitment) (each Lender so declining or being deemed
to have declined being a “Non-Increasing Lender”). In the event that, on the
10th day after the General Administrative Agent’s notice, the Lenders shall have
agreed pursuant to the preceding sentence to increase their Commitments by an
aggregate amount less than the increase requested by the Company, the Company
may arrange for one or more banks or other entities (any such bank or other
entity being called an “Augmenting Lender”), which may include any Lender, to
extend Commitments or increase their existing Commitments of the affected Class
in an aggregate amount equal to the unsubscribed amount; provided that each

39



--------------------------------------------------------------------------------



 



Augmenting Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agents (which approval shall not be unreasonably
withheld), and the Borrowers and each Augmenting Lender shall execute all such
documentation as the General Administrative Agent shall reasonably specify to
evidence its Commitment and/or its status as a Lender hereunder. Any increase in
the Commitments of any Class may be made in an amount which is less than the
increase requested by the Company if the Company is unable to arrange for, or
chooses not to arrange for, Augmenting Lenders.

          (b) Each of the parties hereto hereby agrees that the Administrative
Agents may take any and all actions as may be reasonably necessary to ensure
that, after giving effect to any increase in the Commitments of any Class
pursuant to Section 6.05(a), the outstanding Revolving Loans (if any) of such
Class are held by the Lenders in accordance with their new Applicable
Percentages of such Class. This may be accomplished at the discretion of the
General Administrative Agent (i) by requiring the outstanding Revolving Loans to
be prepaid with the proceeds of a new Revolving Borrowing of such Class, (ii) by
causing Non-Increasing Lenders to assign (at par, with accrued interest and
fees) portions of their outstanding Revolving Loans of the affected Class to
Increasing Lenders and Augmenting Lenders, or (iii) by any combination of the
foregoing. Any prepayment or assignment described in this paragraph (b) shall be
subject to Section 6.11, but otherwise without premium or penalty.

          (c) Notwithstanding the foregoing, no increase in the total Commitment
shall become effective under this Section 6.05 unless, (i) on the date of such
increase, the conditions set forth in paragraphs (c) and (d) of Section 8.02
shall be satisfied and the General Administrative Agent shall have received a
certificate to that effect dated such date and executed by the President, a Vice
President or a Financial Officer of the Company, and (ii) the General
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) legal opinions, board resolutions and certificates consistent with
those delivered on the Restatement Date under paragraphs (b) and (e) of
Section 8.01.

          SECTION 6.06. Prepayment of Loans. (a) A Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that no Borrower shall have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.

          (b) A Borrower shall notify the General Administrative Agent and the
Applicable Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 12:00 noon, Local Time, three Business Days before the date of
prepayment, and (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
any Commitments as contemplated by Section 6.03, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 6.03. Promptly following receipt of any such notice relating to a
Borrowing, the Applicable Administrative Agent shall advise the applicable
Lenders of the contents thereof.

40



--------------------------------------------------------------------------------



 



Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Commitment and
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 6.08.

          (c) If on the last day of any fiscal quarter of the Company for any
reason the sum of the total Revolving Credit Exposures plus the total
Competitive Loan Exposures exceeds the total Commitments then in effect by more
than 5%, the Borrowers shall, as soon as practicable but in no event later than
three Business Days after learning thereof, or, as soon as practicable but in no
event later than three Business Days after the request of the General
Administrative Agent, prepay Revolving Loans and cancel or reduce Letters of
Credit, in an aggregate principal amount equal to the amount of the excess over
the total Commitments.

          (d) If on the last day of any fiscal quarter of the Company for any
reason the sum of the total Japanese Revolving Credit Exposures exceeds the
total Japanese Commitments then in effect by more than 5%, the Borrowers shall,
as soon as practicable but in no event later than three Business Days after
learning thereof, or, as soon as practicable but in no event later than three
Business Days after the request of the General Administrative Agent, immediately
prepay Japanese Revolving Loans in an aggregate principal amount equal to the
amount of the excess over the Japanese Commitments.

          (e) If on the last day of any fiscal quarter of the Company for any
reason the sum of the total Multicurrency Revolving Credit Exposures exceeds the
total Multicurrency Commitments then in effect by more than 5%, the Borrowers
shall, as soon as practicable but in no event later than three Business Days
after learning thereof, or as soon as practicable but in no event later than
three Business Days after the request of the General Administrative Agent,
prepay Multicurrency Revolving Loans in an aggregate principal amount equal to
the amount of the excess over the Multicurrency Commitments.

          (f) The Company and the other Borrowers will use reasonable efforts to
implement and maintain internal controls to monitor the Borrowings and
repayments, with the object of preventing any request for a Borrowing that would
cause conditions specified in the first sentence of each of Sections 2.01(a),
(b) and (c) not to be satisfied.

          (g) The Administrative Agents shall not be obligated to calculate the
Dollar Equivalent of any Alternate Currency but may do so from time to time in
their sole discretion.

          SECTION 6.07. Fees. (a) The Company agrees to pay to the General
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the facility fee rate set forth in the Pricing Grid from time to time
on the daily amount of the Commitments of such Lender (whether used or unused)
during the period from and including the Restatement Date to but excluding the
date on which such Commitments terminate; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitments terminate,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitments terminate to

41



--------------------------------------------------------------------------------



 



but excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Restatement Date; provided that any facility fees accruing after the date on
which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

     (b) The Company agrees to pay to the Administrative Agents, for their own
account, the administrative, auction and other fees separately agreed upon
between the Company and the Administrative Agents (collectively, the
“Administrative Fees”).

     (c) The Company agrees to pay (i) to the General Administrative Agent for
the account of each U.S. Lender (including the Issuing Lender) a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Revolving Loans on the average daily amount of such U.S. Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the date on which such U.S. Lender ceases to have any LC Exposure and
(ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Date to but excluding the date on which there
ceases to be any LC Exposure, as well as the Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees shall
be payable on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Restatement Date; provided
that all such fees shall be payable on the date on which the U.S. Commitments
terminate and any such fees accruing after the date on which the U.S.
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Lender pursuant to this paragraph shall be payable promptly after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the General Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

     SECTION 6.08. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate.

     (b) The Loans comprising each Eurocurrency Borrowing shall bear interest
(i) in the case of a Eurocurrency Revolving Loan, at the Adjusted Eurocurrency
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin or (ii) in the case of a Eurocurrency Competitive Loan, at the Adjusted
Eurocurrency Rate for the Interest Period in

42



--------------------------------------------------------------------------------



 



effect for such Borrowing plus (or minus, as applicable) the Competitive Loan
Margin applicable to such Loan.

          (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at time when the Alternate Base Rate is based on clause (a) of the first
sentence of the definition of Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Eurocurrency Rate
shall be determined by the General Administrative Agent, and such determination
shall be conclusive absent manifest error.

          (g) Notwithstanding anything to the contrary contained herein, the
Japanese Revolving Loans to be made on the Restatement Date in Japanese Yen will
bear interest at the Yen Overnight Rate (computed on the basis of the actual
number of days elapsed (including the first day and excluding the last) in a
365 day year) until such Japanese Revolving Loans are converted into one or more
Eurocurrency Borrowings with Interest Periods commencing on the second Business
Day after the Restatement Date. Such Interest Periods shall be specified in an
Interest Election Request delivered not later than 12:00 p.m. noon, Local Time,
on the Restatement Date. Interest accrued on such Japanese Revolving Loans prior
to the commencement of such Interest Period shall be payable on the second
Business Day after the Restatement Date. The Japanese Borrower shall notify the
Japanese Administrative Agent and the General Administrative Agent of its
borrowing request (by telephone, with such telephonic borrowing request
confirmed promptly in writing substantially in the form of Exhibit A-5) for such
Japanese Revolving Loans not later than 12:00 noon, Local Time, on the
Restatement Date.

43



--------------------------------------------------------------------------------



 



          SECTION 6.09. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

          (a) the General Administrative Agent shall have determined (which
determination shall be made in good faith and shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate for the relevant Currency for such Interest Period; or

          (b) the General Administrative Agent is advised by the Required
Lenders (or, in the case of a Eurocurrency Competitive Loan, the Lender that is
required to make such Loan) that the Eurocurrency Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the General Administrative Agent shall give notice thereof to the Company
(on its own behalf or on behalf of the applicable Borrower) and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
General Administrative Agent notifies the Company (on its own behalf or on
behalf of the applicable Borrower) and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing, if denominated in Dollars,
shall be made as an ABR Borrowing and, if denominated in any Alternate Currency,
shall be made as a Borrowing bearing interest at an interest rate reasonably
determined by the General Administrative Agent to compensate the applicable
Lenders for such Borrowing in such Currency for the applicable period and
(iii) any request by the Company (on its own behalf or on behalf of any other
Borrower) or any other Borrower for a Eurocurrency Competitive Borrowing shall
be ineffective; provided that (x) if the circumstances giving rise to such
notice do not affect all the Lenders, then requests by the Company for
Eurocurrency Competitive Borrowings may be made to Lenders that are not affected
thereby and (y) if the circumstances giving rise to such notice affect only one
Type of Borrowing, then the other Type of Borrowings shall be permitted.

          SECTION 6.10. Increased Costs. (a) If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except for any such reserve requirement which is
reflected in the Adjusted Eurocurrency Rate); or

     (ii) impose on any Lender, the London interbank market, the Tokyo interbank
market or any other interbank market relevant to the funding of Loans in
Alternate Currencies any other condition affecting this Agreement or
Eurocurrency Loans or Fixed Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or issuing or participating in
Letters of Credit by an amount deemed by such

44



--------------------------------------------------------------------------------



 



Lender to be material or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender to be material, then the applicable Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs actually incurred or reduction actually
suffered.

          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

          (e) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

          SECTION 6.11. Break Funding Payments. In the event of (a) the payment
or prepayment of any principal of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 6.06(b) and is revoked in accordance therewith), (d) the
failure to borrow any

45



--------------------------------------------------------------------------------



 



Competitive Loan after accepting the Competitive Bid to make such Loan or
(e) the assignment of any Eurocurrency Loan or Fixed Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
any Borrower pursuant to Section 6.14, then, in any such event, the applicable
Borrower shall compensate each Lender for the out-of-pocket loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the present value of the excess, if any, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, refinanced
or not borrowed (assumed to be the Eurocurrency Rate applicable thereto) for the
period from the date of such payment, prepayment, refinancing or failure to
borrow or refinance to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow or refinance the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

                         SECTION 6.12. Taxes. (a) Any and all payments to the
Lenders or the Administrative Agents hereunder by a Borrower or on behalf of any
Borrower shall be made free and clear of and without deduction for any and all
current or future Taxes or Other Taxes (as defined in Section (b) below),
excluding (i) Taxes imposed on any Administrative Agent or any Lender (or
participant) as a result of a present or former connection between such
Administrative Agent or such Lender (or participant) and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than as a result of entering into this
Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) and (ii) any Taxes that are
attributable solely to the failure of any Lender to comply with Section 6.12
(g) or 6.12 (h) (all such nonexcluded Taxes or Other Taxes, collectively or
individually, “Non-Excluded Taxes”). If the relevant Borrower shall be required
to deduct any Non-Excluded Taxes from or in respect of any sum payable hereunder
to any Lender or any Administrative Agent, (i) the sum payable shall be
increased by the amount (an “Additional Amount”) necessary so that after making
all required deductions (including deductions applicable to Additional Amounts
payable under this Section 6.12) such Lender or such Administrative Agent (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the relevant Borrower shall make such
deductions and (iii) the relevant Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

                         (b) In addition, the relevant Borrower (or the
Guarantors, as applicable) shall pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp, intangibles or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement or any other
Loan Document that are

46



--------------------------------------------------------------------------------



 



imposed by a Governmental Authority in a jurisdiction in which the relevant
Borrower (or Guarantor, as applicable) is incorporated, organized, managed and
controlled or considered to have its seat or otherwise has a connection (other
than as a result of entering into this Agreement, performing any obligations
hereunder, making any payments hereunder or enforcing any rights hereunder
(“Other Taxes”).

          (c) The relevant Borrower (or Guarantor, as applicable) shall
indemnify each Lender (or participant) and each Administrative Agent for the
full amount of Non-Excluded Taxes paid by such Lender (or participant) or such
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by a Lender, or an Administrative Agent on its behalf and
setting forth in reasonable detail the manner in which such amount shall have
been determined, absent manifest error, shall be final, conclusive and binding
for all purposes. Such indemnification shall be made within 30 days after the
date the Lender or the Administrative Agent, as the case may be, makes written
demand therefor, which written demand shall be made within 60 days of the date
such Lender or Administrative Agent receives written demand for payment of such
Non-Excluded Taxes from the relevant Governmental Authority.

          (d) If a Lender (or participant) or an Administrative Agent receives a
refund, which in its reasonable judgment is in respect of any Non-Excluded Taxes
as to which it has been indemnified by the relevant Borrower or with respect to
which the relevant Borrower has paid Additional Amounts pursuant to this
Section 6.12, it shall within 30 days from the date of such receipt pay over
such refund to the relevant Borrower (but only to the extent of indemnity
payments made, or Additional Amounts paid, by the relevant Borrower under this
Section 6.12 with respect to the Non-Excluded Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Lender (or participant) or such
Administrative Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the relevant Borrower, upon the request of such Lender (or participant) or
such Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower (plus penalties, interest or other charges) to such Lender (or
participant) or such Administrative Agent in the event such Lender (or
participant) or such Administrative Agent is required to repay such refund to
such Governmental Authority.

          (e) As soon as practicable after the date of any payment of
Non-Excluded Taxes by the relevant Borrower to the relevant Governmental
Authority, the relevant Borrower will deliver to the applicable Administrative
Agent at its address referred to in Section 13.01, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing payment
thereof.

          (f) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 6.12 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

47



--------------------------------------------------------------------------------



 



          (g) Each Lender (or participant) that is not a United States Person as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company and the applicable Administrative Agent two copies of either
(i) United States Internal Revenue Service Form
W-8BEN or W8ECI or any subsequent or substitute versions thereof or successors
thereto or (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871 (h) or 881 (c) of the Code with
respect to payments of “portfolio interest,” a Form W-8BEN, or any subsequent or
substitute versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN pursuant to this clause (ii), a certificate representing
that such Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of
the Code, is not a 10 percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Code) of the Company and is not a controlled foreign
corporation related to the Company (within the meaning of Section 881(c)(3)(C)
of the Code)), in each case properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Company under this Agreement. Each
Lender (or participant) that is a U.S. Person as defined in Section 7701(a)(30)
of the Code shall deliver to the Company and the applicable Administrative Agent
two copies of Internal Revenue Service Form W-9, or any subsequent or substitute
versions thereof or successors thereto, certifying that such Lender (or
participant) is entitled to a complete exemption from U.S. Federal backup
withholding tax on payments made pursuant to this Agreement. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of a participant, on or before the date such
participant becomes a participant hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”), unless each of the applicable lending
office prior to such designation and the New Lending Office are located within
the United States. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Notwithstanding any other provision of this Section 6.12(g), a Lender
shall not be required to deliver any form pursuant to this Section 6.12(g) that
such Lender is not legally able to deliver.

          (h) A Lender (or participant) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
a Borrower (other than the Company) is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement, shall
deliver to such Borrower (with a copy to the applicable Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by
such Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender (or participant).

          (i) The relevant Borrower shall not be required to indemnify any
Lender, or to pay any Additional Amounts to any Lender, in respect of any
withholding tax pursuant to paragraph (a) or (c) above to the extent that
(i) the obligation to withhold amounts with respect to such withholding tax was
in effect and would apply to amounts payable to such Lender on the date such
Lender became a party to this Agreement (or, in the case of a participant, on
the date such participant became a participant hereunder) or, with respect to
payments to a New Lending Office, the date such Lender designated such New
Lending Office with respect to a Loan or, with

48



--------------------------------------------------------------------------------



 



respect to payments by a Borrower pursuant to a Competitive Loan, as of the date
the Company accepts a Competitive Bid pursuant to Section 3.01(d); provided,
however, that this clause (i) shall not apply to any Lender (or participant) if
the assignment, participation, transfer or designation of a New Lending Office
was made at the request of the relevant Borrower; and provided further, however,
that this clause (i) shall not apply (x) to the extent the indemnity payment or
Additional Amounts any Lender (or participant) would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
Additional Amounts that the Lender (or participant) making the assignment,
participation, transfer or designation of such New Lending Office would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation or (y) to the extent the obligation to withhold such
amounts is an obligation of, or an obligation in respect of payments made by, a
Borrowing Subsidiary that becomes a Borrowing Subsidiary after the Restatement
Date, or (ii) the obligation to pay such Additional Amounts would not have
arisen but for a failure by such Lender (or participant) to comply with the
provisions of paragraph (g) or (h) of this Section 6.12.

          (j) Any Lender (or participant) claiming any indemnity payment or
Additional Amounts payable pursuant to this Section 6.12 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the relevant Borrower
or to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or Additional Amounts that may thereafter accrue and
would not, in the sole determination of such Lender (or participant), be
otherwise disadvantageous to such Lender (or participant).

          (k) Nothing contained in this Section 6.12 shall require any Lender
(or participant) or any Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).

          SECTION 6.13. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 6.10, 6.11 or 6.12, or otherwise) prior to 3:00 p.m., Local Time or, in
the case of any Japanese Revolving Loan, by 12:00 noon Local Time at the place
of payment, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Applicable Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable
Administrative Agent at its offices referred to in Section 13.01, or such other
location as such Administrative Agent shall designate from time to time, except
that payments pursuant to Sections 6.10, 6.11 or 6.12 and 13.05 shall be made
directly to the Persons entitled thereto. The Applicable Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in the Currency
in which the applicable payment obligation is due.

49



--------------------------------------------------------------------------------



 



          (b) If at any time insufficient funds are received by and available to
the Applicable Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal
(including reimbursement of LC Disbursements) then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or in respect of its interest in any
Letters of Credit resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon or its interest in Letters of Credit than the proportion received by any
other Lender participating in such Loan or Letters of Credit, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and Letters of Credit of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
Letters of Credit; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

          (d) Unless the Applicable Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Applicable Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Applicable Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Applicable Lenders severally agrees to repay to the
Applicable Administrative Agent forthwith on demand the amount so distributed to
such Lenders with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Applicable Administrative Agent, (i) if the relevant amount is denominated in
Dollars, at the greater of the Federal Funds Effective Rate and a rate
determined by the Applicable Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) if the relevant amount is
denominated in any other Currency, at the interest rate reasonably determined by
the Applicable Administrative Agent to reflect the cost of funds for the amount
paid by such Administrative Agent on behalf of such Borrower.

50



--------------------------------------------------------------------------------



 



(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 6.01(b) or 6.12(d), then the Applicable Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by such Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

     SECTION 6.14. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 6.10, or if any Borrower is required
to pay any Additional Amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 6.12, then such Lender shall use
reasonable efforts to file any certificate or document requested by the
applicable Borrower (consistent with legal and regulatory restrictions), to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such filing,
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 6.10 or 6.12, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.

     (b) If any Lender requests compensation under Section 6.10, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.12,
or if any Lender defaults in its obligation to fund Loans hereunder, then such
Borrower may, upon notice to such Lender and the applicable Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.04), all
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it and any and all rights and interests
related thereto) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Borrower shall have received the prior written consent of the
Administrative Agents which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 6.10 or payments required to be made pursuant to Section 6.12,
such assignment will result in a reduction in such compensation or payments.

     SECTION 6.15.Restatement Date Borrowings. In order to ensure that the
Revolving Loans of each Class to be outstanding on and after the Restatement
Date are held by the Lenders in accordance with their Applicable Percentages of
such Class after giving effect to the increase in the Commitments to be effected
on the Restatement Date, the Borrowers shall repay and refinance all outstanding
Revolving Loans, together with accrued interest thereon to but excluding the
Restatement Date, under the Existing Credit Agreement on the Restatement Date
with the proceeds of new Revolving Loans under this Agreement. Such repayment
shall be subject to Section 6.11 but otherwise without premium or penalty.

51



--------------------------------------------------------------------------------



 



ARTICLE VII

Representations and Warranties

          The Company represents and warrants to each of the Lenders and each of
the Administrative Agents that:

          SECTION 7.01. Organization; Powers. Each Credit Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. Each Credit Party has
the corporate power and authority to execute and deliver this Agreement (or, in
the case of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to
perform its obligations under this Agreement and to borrow hereunder.

          SECTION 7.02. Authorization. The Transactions (a) are within each
Credit Party’s corporate powers and have been duly authorized by all requisite
corporate action and (b) do not (i) violate (A) any provision of any law,
statute, rule or regulation (including, without limitation, the Margin
Regulations), (B) any provision of the certificate of incorporation or other
constitutive documents or by-laws of the Company or any Subsidiary, (C) any
order of any Governmental Authority or (D) any provision of any indenture,
agreement or other instrument to which the Company or any Subsidiary is a party
or by which it or any of its property is or may be bound, (ii) conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any lien upon any property or
assets of the Company or any Subsidiary other than, in the case of clauses
(i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations, conflicts,
breaches, defaults or liens that, individually or in the aggregate, would not
have a Material Adverse Effect.

          SECTION 7.03. Enforceability. This Agreement has been duly executed
and delivered by each of the Credit Parties and constitutes, and each other Loan
Document constitutes or, when executed and delivered, will constitute a legal,
valid and binding obligation of each Credit Party thereto, enforceable in
accordance with its terms (subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity)).

          SECTION 7.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions except such as have, or on or prior
to the Restatement Date will have, been obtained or made and are in full force
and effect or except for the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

          SECTION 7.05. Financial Statements; No Material Adverse Effect.
(a) The Company has heretofore furnished to the Administrative Agents and the
Lenders its consolidated

52



--------------------------------------------------------------------------------



 



balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended December 31, 2004, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

     (b) Since December 31, 2004, there has been no material adverse effect on
the business, operations, properties or financial condition of the Company and
its Subsidiaries, taken as a whole.

     SECTION 7.06. Litigation, Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of the Company) threatened against the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would be reasonably
likely to result in a Material Adverse Effect.

     (b) Neither the Company nor any Subsidiary is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

     SECTION 7.07. Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

     SECTION 7.08. Taxes. The Company and the Subsidiaries have filed or caused
to be filed all Federal and material state, local and foreign Tax returns which
are required to be filed by them, and have paid or caused to be paid all
material Taxes required to have been paid by them, other than any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside.

     SECTION 7.09. Employee Benefit Plans. The present aggregate value of
accumulated benefit obligations of each Plan and each foreign employee pension
benefit plan required to be funded (based on those assumptions used for
disclosure of such obligations in corporate financial statements in accordance
with GAAP) did not, as of the most recent statements available, exceed the
aggregate value of the assets for each plan by an amount in the aggregate for
all such plans that would reasonably be expected to have a Material Adverse

53



--------------------------------------------------------------------------------



 



Effect. Except as would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, (a) no ERISA Termination Event has
occurred or (b) each Plan has been established and administered in accordance
with its terms and in compliance with the applicable provisions of ERISA, the
Code and other applicable laws, rules and regulations.

          SECTION 7.10. Environmental and Safety Matters. Other than exceptions
to any of the following that would not in the aggregate have a Material Adverse
Effect: (a) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Company
now or in the past, or at any other location, that could reasonably be expected
to result in liability of the Company or any Subsidiary under any Environmental
and Safety Law or result in costs to any of them arising out of any
Environmental and Safety Law; (c) there are no past, present, or, to the
knowledge of the Company and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent the Company or any of the Subsidiaries from,
or increase the costs to the Company or any of the Subsidiaries of, complying
with applicable Environmental and Safety Laws or obtaining or renewing all
material permits, approvals, authorizations, licenses or permissions required of
any of them pursuant to any such law; and (d) neither the Company nor any of the
Subsidiaries has retained or assumed, by contract or operation of law, any
liability, fixed or contingent, under any Environmental and Safety Law.

          SECTION 7.11. Properties. (a) Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property that are material to the business of the Company and its Subsidiaries
taken as a whole, except for defects in title that could not reasonably be
expected to result in a Material Adverse Effect.

          (b) Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property that are material to the business of the Company and its Subsidiaries
taken as a whole, and the use thereof by the Company and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 7.12. Investment and Holding Company Status. Neither the
Company nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

54



--------------------------------------------------------------------------------



 



ARTICLE VIII

Conditions

          SECTION 8.01. Restatement Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement is subject to the satisfaction of
the following conditions:

          (a) The General Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
General Administrative Agent (which may include telecopy transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

          (b) The General Administrative Agent shall have received, with a
counterpart or copy for each Lender, such documents and certificates as the
General Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and other legal matters relating to the Credit
Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the General Administrative Agent and its counsel.

          (c) The representations and warranties of each Credit Party set forth
in the Loan Documents shall be true and correct on and as of the Restatement
Date, except to the extent such representations and warranties expressly relate
to an earlier or later date and no Default shall have occurred and be
continuing, and the General Administrative Agent shall have received, with a
counterpart or copy for each Lender, a certificate signed by the President, a
Vice President or a Financial Officer of the Company confirming the foregoing.

          (d) The General Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Restatement Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by any Credit Party hereunder or under any
Loan Document.

          (e) The General Administrative Agent (or its counsel) shall have
received a favorable written opinion (addressed to the General Administrative
Agent and the Lenders and dated the Restatement Date) from Baker & Daniels, U.S.
counsel for the Borrowers, substantially in the form of Exhibit C and covering
such other matters relating to the Credit Parties, the Loan Documents or the
Transactions as the General Administrative Agent or the Lenders shall reasonably
request. The Company hereby requests such counsel to deliver such opinion.

          (f) The General Administrative Agent shall have received updated
schedules to the Existing Credit Agreement, in form and substance reasonably
satisfactory to the General Administrative Agent and its counsel.

          (g) Substantially simultaneous with the initial Borrowings to be made
on the Restatement Date (in respect of which the General Administrative Agent
and the Applicable Administrative Agent shall have received one or more
Borrowing Requests in accordance with Section 2.03), (i) the commitments under
the 364-Day Credit Agreement shall be terminated

55



--------------------------------------------------------------------------------



 



(and all loans (if any) outstanding thereunder and other amounts due in respect
thereof paid in full), (ii) the Existing Term Loans shall be repaid and
refinanced in full, together with accrued interest thereon to but excluding the
Restatement Date, and (iii) the Borrowers shall pay to the Administrative Agents
for the accounts of the lenders and issuing lenders entitled thereto all accrued
fees and expenses payable under the Existing Credit Agreement to but excluding
the Restatement Date.

          (h) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S.A. Patriot Act.

          SECTION 8.02. Conditions to All Other Extensions of Credit. The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than a Borrowing made solely to refinance outstanding Borrowings that does not
increase the aggregate principal amount of the Loans of any Lender outstanding),
and of the Issuing Lender to issue, amend, renew or extend any Letter of Credit
is subject to the satisfaction of the following conditions:

          (a) The General Administrative Agent and the Applicable Administrative
Agent shall have received a Borrowing Request in accordance with Section 2.03.

          (b) The Restatement Date shall have occurred.

          (c) The representations and warranties of each Credit Party set forth
in the Loan Documents (other than, in the case of a Borrowing the sole purpose
of which is to refinance maturing commercial paper, the representations and
warranties set forth in Sections 7.05(b) and 7.06(a)) shall be true and correct
on and as of the date of any such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to an earlier or
later date.

          (d) At the time of and immediately after giving effect to such
Borrowing, or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and the issuance, amendment, renewal or extension of each Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (c) and
(d) of this Section.

          SECTION 8.03. Initial Borrowing by Each Borrowing Subsidiary. The
obligation of each Lender to make a Loan on the occasion of the first Borrowing
by each Borrowing Subsidiary is subject to the satisfaction of the condition
that the General Administrative Agent (or its counsel) shall have received a
Borrowing Subsidiary Agreement properly executed by such Borrowing Subsidiary
and the Company.

56



--------------------------------------------------------------------------------



 



ARTICLE IX

Affirmative Covenants

          The Company covenants and agrees with each Lender and each
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Subsidiaries to, on and after the Restatement Date:

          SECTION 9.01. Existence. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate, partnership and/or
limited liability company existence and its rights and franchises that are
material to the business of the Company and its Subsidiaries as a whole, except
as expressly permitted under Section 10.01 or 10.06 and except, in the case of
any Subsidiary, where the failure to do so would not result in a Material
Adverse Effect.

          SECTION 9.02. Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

          SECTION 9.03. Financial Statements, Reports, Etc. Furnish to the
Administrative Agents for distribution to each Lender (except in the case of the
materials required by paragraphs (d) below, which shall only be furnished to the
General Administrative Agent, the Japanese Administrative Agent and the Japanese
Lenders):

          (a) within 105 days after the end of each fiscal year, its annual
report on Form 10-K as filed with the SEC, including its consolidated balance
sheet and the related consolidated earnings statement showing its consolidated
financial condition as of the close of such fiscal year and the consolidated
results of its operations during such year, all audited by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants to the effect that such consolidated financial
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP;

          (b) within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, its quarterly report on Form 10-Q as filed with
the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each

57



--------------------------------------------------------------------------------



 



delivery of such statements shall be deemed a representation that such
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) demonstrating in reasonable detail calculation of the covenants set forth
in Section 10.04 as of the last day of the period covered by such financial
statements;

          (d) promptly after the same become publicly available, copies of all
reports on Form 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or copies of all reports
distributed to its shareholders, as the case may be; and

          (e) promptly, from time to time, such other information as any Lender
shall reasonably request through the General Administrative Agent, including any
additional information relating to any one-time integration or transaction costs
referred to in clause (f) of the definition of the term “Consolidated EBITDA”
(it being understood that the Company shall not be required to provide any
information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure).

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Company provides notice (reasonably
identifying where the applicable disclosure may be obtained) to the General
Administrative Agent that such information has been posted on the Company’s
website on the internet at www.zimmer.com, or on the SEC’s website on the
internet at www.sec.gov or at another website identified in such notice and
accessible by the Lenders without charge.

          SECTION 9.04. Insurance. Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers (which may
include captive insurers), and maintain such other insurance or self insurance
(including product liability insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies similarly situated and in the same or similar
businesses.

          SECTION 9.05. Obligations and Taxes. Pay and discharge promptly when
due all material taxes, assessments and governmental charges imposed upon it or
upon its income or profits or in respect of its property, in each case before
the same shall become delinquent or in default and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith by appropriate proceedings and adequate reserves with respect thereto
shall, to the extent required by GAAP, have been set aside.

          SECTION 9.06. Litigation and Other Notices. Give the General
Administrative Agent written notice of the following within ten Business Days
after any executive officer of the Company obtains knowledge thereof:

58



--------------------------------------------------------------------------------



 



          (a) the filing or commencement of any action, suit or proceeding which
the Company reasonably expects to result in a Material Adverse Effect;

          (b) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and

          (c) any change in any of the Ratings.

provided, that in each case the Company shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Company has provided notice to the General Administrative Agent in
accordance with the last paragraph of Section 9.03 as long as the Company has
provided notice reasonably identifying where the applicable disclosure may be
obtained to the General Administrative Agent that such information has been
posted.

          SECTION 9.07. Books and Records. (a) Keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the General Administrative Agent or
any Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and (in the presence of
officers of a Credit Party, whether by phone or in person) its independent
accountants (in each case subject to the Company’s obligations under applicable
confidentiality provisions), all at such reasonable times and as often as
reasonably requested, all at the expense of the applicable Lenders; provided
that during the continuation of any Default (x) any expense of the Lenders in
connection with the foregoing shall be for the account of the Company and
(y) Lenders shall be permitted to discuss the affairs, finances and condition of
the Company and its Subsidiaries without officers of the Credit Parties being
present.

          SECTION 9.08. Subsidiary Guarantor. (a) Cause each subsidiary
guarantor under the Existing Credit Agreement to execute and deliver a
counterpart to this Agreement thereby reaffirming its obligations as a
Subsidiary Guarantor under Section 13.16 on the Restatement Date and (b) cause
any subsequently acquired or organized Domestic Wholly Owned Subsidiary (other
than a special purpose subsidiary organized to facilitate a Permitted
Receivables Securitization or an Inactive Subsidiary) or any Domestic Wholly
Owned Subsidiary that ceases to be an Inactive Subsidiary to execute and deliver
a counterpart to this Agreement thereby assuming the obligations of a Subsidiary
Guarantor under Section 13.16 within 15 Business Days of such Person becoming
such a Domestic Wholly Owned Subsidiary.

          SECTION 9.09. Use of Proceeds. All proceeds of the Loans shall be used
for general corporate purposes (including payment of the Existing Term Loans
pursuant to Section 8.01(g)), including acquisitions that are not prohibited by
the terms of this Agreement and commercial paper backup.

59



--------------------------------------------------------------------------------



 



ARTICLE X

Negative Covenants

          The Company covenants and agrees with each Lender and each
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid or any Letter of Credit remains outstanding, unless
the Required Lenders shall otherwise consent in writing, it will not, and will
not permit any of the Subsidiaries to, on and after the Restatement Date:

          SECTION 10.01. Consolidations, Mergers, and Sales of Assets.
(a) Consolidate or merge with or into any other Person or liquidate, wind up or
dissolve (or suffer any liquidation or dissolution) or (b) sell, or otherwise
transfer (in one transaction or a series of transactions), or permit any
Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Company and the
Subsidiaries, taken as a whole, to any other Person; provided that (i) the
Company may merge or consolidate with another Person if the Company is the
corporation surviving such merger or consolidation, (ii) a Subsidiary may merge
or consolidate with another Person if (A) the Company is the surviving
corporation if the Company is a party to such merger or consolidation or (B) the
survivor of such merger or consolidation (in the event that it is not the
Subsidiary) shall assume all of the payment and performance obligations of such
Subsidiary on terms reasonably satisfactory to the General Administrative Agent
and (iii) immediately after giving effect to any such merger or consolidation,
no Default or Event of Default shall have occurred and be continuing; provided,
however, that the foregoing restrictions of this Section 10.01 shall not apply
to transactions permitted under Section 10.06 or 10.08.

          SECTION 10.02. Liens. Create, assume or suffer to exist any Lien upon
any property, except that the foregoing shall not prevent the Company or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

          (a) Liens existing on the Restatement Date and set forth on
Schedule 10.02 hereof;

          (b) any Lien existing on property owned or leased by any Person at the
time it becomes a Subsidiary, provided that such Lien was not created in
anticipation of such person becoming a Subsidiary;

          (c) any Lien existing on property at the time of the acquisition
thereof by the Company or any Subsidiary, provided that such Lien was not
created in anticipation of such acquisition;

          (d) Liens on property acquired, constructed or improved by the Company
or any Subsidiary; provided that the Debt secured thereby does not exceed 80% of
the cost of acquiring, constructing or improving such property and such Liens do
not apply to any other property of the Company or any Subsidiary;

          (e) Liens on receivables and the proceeds thereof securing any
Permitted Receivables Securitization;

60



--------------------------------------------------------------------------------



 



          (f) any Liens securing Debt of the Company owing to a Subsidiary or a
Subsidiary owing to the Company or to another Subsidiary;

          (g) Liens for taxes, assessments or governmental charges or levies not
yet due or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Company or its Subsidiaries, as the case may be, in conformity with GAAP;

          (h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not more
than 60 days delinquent in accordance with their terms or that are being
contested in good faith by appropriate proceedings;

          (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

          (j) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

          (k) easements, rights-of-way, restrictions, licenses, reservations,
utility easements and other similar encumbrances imposed by law or incurred in
the ordinary course of business that, do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and its Subsidiaries, considered as a
whole;

          (l) any interest or title of a lessor under any lease entered into by
the Company or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

          (m) attachment or judgment Liens in respect of judgments or decrees
that have been vacated, discharged or stayed within 30 days from the entry
thereof; and attachment or judgment Liens in respect of judgments or decrees
that have been bonded pending appeal within 30 days from the entry thereof and
which do not exceed $75,000,000 in the aggregate;

          (n) Liens arising from precautionary U.C.C. financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Company or any Subsidiary in the ordinary course of business;

          (o) customary Liens in favor of a banking institution arising by
operation of law encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and that
are within the general parameters customary in the banking industry;

          (p) any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in clauses
(a) through (o) above, so long as the principal amount of the Debt or other
obligations secured thereby does not exceed the

61



--------------------------------------------------------------------------------



 



principal amount of Debt or obligations so secured at the time of such
extension, renewal or replacement (except that, where an additional principal
amount of Debt is incurred to provide funds for the completion of a specific
project, the additional principal amount, and any related financing costs, may
be secured by the Lien as well) and such Lien is limited to the same property
subject to the Lien so extended, renewed or replaced (and improvements on such
property); and

          (q) any Lien not permitted by clauses (a) through (p) above securing
Debt which, together with the aggregate outstanding principal amount of all
other Debt of the Company and its Subsidiaries which would otherwise be subject
to the foregoing restrictions and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of Section
10.02 but for this clause (q), does not at any time exceed 5% of Consolidated
Net Tangible Assets.

          SECTION 10.03. Limitation on Sale and Leaseback Transactions. Enter
into any Sale and Leaseback Transaction, or permit any Subsidiary to do so,
unless the Company or such Subsidiary would be entitled to incur Debt, in a
principal amount equal to the Value of such Sale and Leaseback Transaction,
which is secured by Liens on the property to be leased without violating
Section 10.02.

          SECTION 10.04. Financial Condition Covenants.

          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Company to exceed 3.0 to 1.0.

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Company to be less than 3.5 to 1.0.

          SECTION 10.05. Indebtedness. Permit Subsidiaries of the Company to
create, issue, incur, assume, become liable in respect of or suffer to exist any
Debt (other than Permitted Debt) in an aggregate principal amount exceeding
$125,000,000 outstanding at any time.

          SECTION 10.06. Transactions with Affiliates. Enter into any material
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate, except any such transaction which is (a) otherwise
permitted under this Agreement, in the ordinary course of business of the
relevant Affiliate and upon fair and reasonable terms no less favorable to the
relevant Affiliate than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate, (b) entered into prior to the
Restatement Date or contemplated by any agreement identified on Schedule 10.06
hereof, (c) between or among the Company or any Subsidiary exclusively, (d) any
Restricted Payment permitted under Section 10.07, (e) any transactions in
connection with any Permitted Receivables Securitization or (f) any arrangements
with officers, directors, representatives or other employees of the Company or
any Subsidiary relating specifically to employment as such.

62



--------------------------------------------------------------------------------



 



          SECTION 10.07. Restricted Payments. At any time that the Company does
not have an Investment Grade Standing, declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend or
options, warrants or rights to purchase shares of such common stock) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any capital stock of the Company or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Subsidiary
(collectively, “Restricted Payments”), except that any Subsidiary may make
Restricted Payments to the Company and its other equity holders, pro rata in
accordance with their respective equity interests in such Subsidiary.

          SECTION 10.08. Investments. At any time that the Company does not have
an Investment Grade Standing, make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
capital stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

          (a) investments in Cash Equivalents;

          (b) extensions of trade credit in the ordinary course of business;

          (c) Loans and advances to employees of the Company or any Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for such employees not to exceed
$10,000,000 at any one time outstanding;

          (d) Loans to employees of the Company or any Subsidiary solely for the
purpose of exercising options to purchase the common stock of the Company or any
Subsidiary;

          (e) intercompany Investments by the Company or any Subsidiary in the
Company or any Person that, prior to such investment, is a Guarantor, including
Guarantees by the Company of any Debt of any Subsidiary;

          (f) in addition to Investments otherwise expressly permitted by this
Section 10.08, Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost) at any time invested not to exceed the sum of
$250,000,000 plus any amount thereof financed with Company Stock or the proceeds
of the issuance of Company Stock;

          (g) Investments made or committed to be made when the Company has
Investment Grade Standing, together with any extensions, renewals or
replacements thereof (provided the aggregate amount of the Investment is not
increased); and

          (h) Loans and advances to vendors, distributors or agents in the
ordinary course of business in an aggregate amount not to exceed $20,000,000 at
any one time outstanding.

63



--------------------------------------------------------------------------------



 



ARTICLE XI

Events of Default

          In case of the happening of any of the following events (each an
“Event of Default”):

          (a) any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
hereunder or under any Borrowing Subsidiary Agreement shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

          (b) default shall be made in the payment of any principal of any Loan
or LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

          (c) default shall be made in the payment of any interest on any Loan
or any fee or any other amount (other than an amount referred to in paragraph
(b) above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 9.06 or Article X;

          (e) default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) or in any other Loan Document and such default shall
continue unremedied for a period of 30 days after notice thereof from any
Administrative Agent or any Lender to the Company;

          (f) the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of one or more items of Debt
in an aggregate principal amount greater than or equal to $75,000,000, when and
as the same shall become due and payable (giving effect to any applicable grace
period) or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;

          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Subsidiary, or of a substantial part of the
property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary or
(iii) the winding up or liquidation of the Company or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

64



--------------------------------------------------------------------------------



 



          (h) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of the property or assets of the Company or
any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;

          (i) one or more judgments for the payment of money in an aggregate
amount equal to or greater than $75,000,000 (exclusive of any amount thereof
reasonably expected to be covered by insurance) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor (whose liquidated judgment, along with those of any other judgment
creditors, exceeds $75,000,000) to levy upon assets or properties of the Company
or any Subsidiary to enforce any such judgment;

          (j) (i) a Plan of any Borrower shall fail to maintain the minimum
funding standard required by Section 412 of the Code for any plan year or a
waiver of such standard is sought or granted under Section 412(d) or (ii) an
ERISA Termination Event shall have occurred with respect to any Borrower or an
ERISA Affiliate has incurred, or in the reasonable opinion of the Required
Lenders is reasonably likely to incur, a liability to or on account of a Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA or (iii) any Person shall
engage in any prohibited transaction described in Sections 406 of ERISA or 4975
of the Code for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the United States
Department of Labor or (iv) any Borrower or any ERISA Affiliate shall fail to
pay any required installment or any other payment required to be paid by such
entity under Section 412 of the Code on or before the due date for such
installment or other payment (taking into account any extensions granted) or
(v) any Borrower or any ERISA Affiliate shall fail to make any contribution or
payment to any Multiemployer Plan (as defined in Section 4001(a)(3) of ERISA)
which any Borrower or any ERISA Affiliate is required to make under any
agreement relating to such Multiemployer Plan or any law pertaining thereto
(taking into account any extensions granted), and, in the event of the
occurrence of any of the events described in clauses (i) through (v) above,
there shall result from any such event or events either a liability or a
material risk of incurring a liability which is reasonably expected to have a
Material Adverse Effect;

          (k) a Change in Control shall occur; or the Company shall cease to own
beneficially all of the then outstanding capital stock (or equivalent equity
interests) of each of the Japanese Borrower and the European Borrowers; or

65



--------------------------------------------------------------------------------



 



          (l) the guarantee in Section 13.16 shall cease to be, or shall be
asserted by any Credit Party not to be, a valid and binding obligation on the
part of any Guarantor;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the General Administrative Agent, at the request of
the Required Lenders, shall, by notice to the Company or any other Borrower
(which notice to any other Borrower may be given to the Company), take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrowers accrued
hereunder (including all amounts of LC Exposure, whether or not the beneficiary
of the then outstanding Letters of Credit shall have presented the documents
required therein), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding; and,
in any event with respect to any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrowers accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the U.S. Borrower shall at such time deposit in a cash collateral
account opened by the General Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the General
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the U.S. Borrower hereunder and under the other Loan Documents.
The General Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the General Administrative Agent and
at the U.S. Borrower risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. After all such Letters of Credit shall have expired or been fully drawn
upon, all reimbursement obligations shall have been satisfied and all other
obligations of the U.S. Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the U.S. Borrower (or such other Person as may be
lawfully entitled thereto).

66



--------------------------------------------------------------------------------



 



ARTICLE XII

The Administrative Agents

          In order to expedite the transactions contemplated by this Agreement,
JPMCB is hereby appointed to act as the General Administrative Agent on behalf
of the U.S. Lenders, JPMorgan Chase Bank, N.A., Tokyo Branch is hereby appointed
to act as Japanese Administrative Agent on behalf of the Japanese Lenders, J.P.
Morgan Europe Limited is hereby appointed to act as European Administrative
Agent on behalf of the Multicurrency Lenders and JPMCB is hereby appointed to
act as Advance Agent on behalf of the Lenders. Each of the Lenders hereby
irrevocably authorizes each Administrative Agent (which term, for purposes of
this Article XII shall be deemed to include the Advance Agent) to take such
actions on behalf of such Lender or holder and to exercise such powers as are
specifically delegated to the Administrative Agents or an Administrative Agent
individually, as the case may be, by the terms and provisions hereof, together
with such actions and powers as are reasonably incidental thereto. Each
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans, payments in respect of
the Letters of Credit and all other amounts due to the Lenders hereunder, and
promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Credit
Parties of any Event of Default of which such Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by any Credit Party pursuant to this Agreement as received
by such Administrative Agent.

          Neither the Administrative Agents nor any of their respective
directors, officers, employees or agents shall be liable as such for any action
taken or omitted by any of them except for its or his or her own gross
negligence or wilful misconduct, or be responsible for any statement, warranty
or representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning the
performance or observance by any Borrower of any of the terms, conditions,
covenants or agreements contained in this Agreement. The Administrative Agents
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or other instruments
or agreements. The Administrative Agents may deem and treat the Lender which
makes any Loan or issues or participates in any Letter of Credit as the holder
of the indebtedness resulting therefrom for all purposes hereof until it shall
have received notice from such Lender, given as provided herein, of the transfer
thereof. The Administrative Agents shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. The Administrative Agents shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper Person or Persons. Neither the Administrative Agents nor
any of their respective directors, officers, employees or agents shall have any
responsibility to any Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or any Borrower of any of their

67



--------------------------------------------------------------------------------



 



respective obligations hereunder or in connection herewith. The Administrative
Agents may execute any and all duties hereunder by or through their respective
branches, Affiliates, agents or employees and shall be entitled to rely upon the
advice of legal counsel selected by them with due care with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.
Without limiting the foregoing, any Administrative Agent may, by notice to the
Company and the applicable Borrower, designate any of its branches or Affiliates
as the Person to receive any or all notices (including Borrowing Requests and
Interest Election Requests) to be delivered to such Administrative Agent
pursuant to this Agreement.

          The Lenders hereby acknowledge that the Administrative Agents shall be
under no duty to take any discretionary action permitted to be taken by them
pursuant to the provisions of this Agreement unless they shall be requested in
writing to do so by the Required Lenders.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, any Administrative Agent may resign at
any time by notifying the Lenders, the other Administrative Agents and the
Company. Upon any such resignation of an Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent
acceptable to the Company. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank having a combined capital and surplus
of at least $500,000,000 (or any Affiliate of such bank), (i) with, in the case
of the U.S. Commitments, an office in New York, New York, (ii) with, in the case
of the Japanese Commitments, an office in Tokyo, Japan, or (iii) with, in the
case of the Multicurrency Commitments, an office in London. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any Administrative Agent’s resignation hereunder, the
provisions of this Article XII and Section 13.05 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Administrative Agent.

          With respect to the Loans made by, or Letters of Credit issued by or
participated in by, them hereunder, each Administrative Agent in its individual
capacity and not as Administrative Agent shall have the same rights and powers
as any other Lender and may exercise the same as though it were not an
Administrative Agent, and such Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
an Administrative Agent.

          Each Lender agrees (i) to reimburse the Administrative Agents, on
demand, in the amount of its Applicable Percentage of any expenses incurred for
the benefit of the Lenders by the Administrative Agents, including counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Lenders, which shall not have been reimbursed by the Borrowers and (ii) to
indemnify and hold harmless the Administrative Agents and any of their
respective directors, officers, employees or agents, on demand, in the amount of
its Applicable

68



--------------------------------------------------------------------------------



 



Percentage, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against either of them in its capacity as an Administrative Agent
in any way relating to or arising out of this Agreement or any action taken or
omitted by either of them under this Agreement to the extent the same shall not
have been reimbursed by the Borrowers; provided that no Lender shall be liable
to any Administrative Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or wilful misconduct of such
Administrative Agent or any of its directors, officers, employees or agents.

          Each Lender acknowledges that it has, independently and without
reliance upon any Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder or thereunder.

ARTICLE XIII

Miscellaneous

          SECTION 13.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telecopy, as follows:

     (i) if to the Company, to Zimmer Holdings, Inc., 345 East Main Street,
Warsaw, IN 46580, Attention of Sam R. Leno, Executive Vice President, Corporate
Finance and Operations and Chief Financial Officer (Telecopy No.: 574-372-4988);

     (ii) if to Zimmer, to Zimmer, Inc., 345 East Main Street, Warsaw, IN 46580,
Attention of Sam R. Leno, Executive Vice President, Corporate Finance and
Operations and Chief Financial Officer (Telecopy No.: 574-372-4988);

     (iii) if to the Japanese Borrower, to Zimmer K.K., 7F Shiroyama Mt.
Building, 1-17, Toranomon 4-Chome, Minato-ku, Tokyo, Japan 10S-0001, Attention
of Rob Pullan, Director, Finance & IM, (Telecopy No.: 81-3-6402-6620); with a
copy to Zimmer Holdings, Inc., 345 East Main Street, Warsaw, IN 46580, Attention
of Sam R. Leno, Executive Vice President, Corporate Finance and Operations and
Chief Financial Officer (Telecopy No.: 574-372-4988);

     (iv) if to the English Borrower, to Zimmer Ltd., The Courtyard, Lancaster
Place, Southmarston Park, Swindon, Wiltshire SN3 4FP, Attention of James
Evenson, Director of Finance (Telecopy No.: 44-1793-584-563); with a copy to
Zimmer Holdings, Inc., 345 East Main Street, Warsaw, IN 46580, Attention of Sam
R. Leno, Executive

69



--------------------------------------------------------------------------------



 



Vice President, Corporate Finance and Operations and Chief Financial Officer
(Telecopy No.: 574-372-4988);

     (v) If to the Swiss Borrowers, to (i) Zimmer Switzerland Holdings Ltd.,
Postfach 65, CH - 8404 Oberwinterhur, Switzerland, Attention of Heidi Jauch,
Legal Counsel (Telecopy No.: 41-52-262-7974); and (ii) Zimmer GmbH, Postfach 65,
CH - 8404 Oberwinterhur, Switzerland, Attention of Heidi Jauch, Legal Counsel
(Telecopy No.: 41-52-262-7974), in each case with a copy to Zimmer Holdings,
Inc., 345 East Main Street, Warsaw, IN 46580, Attention of Sam R. Leno,
Executive Vice President, Corporate Finance and Operations and Chief Financial
Officer (Telecopy No.: 574-372-4988);

     (vi) If to the Luxembourg Borrower, to Zimmer Investment Luxembourg S.C.A.,
73 Cote d’Eich, LO1450 Luxembourg, Attention of Sam R. Leno (Telecopy No.:
574-372-4988); with a copy to Zimmer Holdings, Inc., 345 East Main Street,
Warsaw, IN 46580, Attention of Sam R. Leno, Executive Vice President, Corporate
Finance and Operations and Chief Financial Officer (Telecopy No.: 574-372-4988);

     (vii) if to the General Administrative Agent, to JPMorgan Chase Bank, N.A.,
1111 Fannin Street, Houston, Texas 77002, Attention of Jennifer Anyigbo, Account
Manager (Telecopy No.: 713-750-2782) (email: jennifer.anyigbo@jpmorgan.com);
with a copy of all documents to be delivered pursuant to Section 9.03 to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 15th Floor, New York, New York
10017, Attention of Lyette Proctor, (Telecopy No.: 212-270-5135) and to JPMorgan
Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York, New York, 10017,
Attention of Dawn Lee Lum (Telecopy No.: 212-270-3279);

     (viii) if to the European Administrative Agent, to J. P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Belinda Lucas (Telecopy
No.: 44-207-777-2360);

     (ix) if to the Japanese Administrative Agent, to JPMorgan Chase Bank, N.A.,
Tokyo Branch, 5-2-20, Akasaka, Minato-ku, Tokyo, Japan 107-6117, Attention of
Mayumi Takehisa (Telecopy No.: 813-5570-7539);

     (x) if to the Issuing Lender, to JPMorgan Chase Bank, N.A., JPMorgan
Treasury Services , 10420 Highland Manor Drive, Tampa, FL 33610, Attention:
Stephen Carew, Operations Manager (Telecopy No.: 813-432-5161), (email:
stephen.m.carew@jpmorgan.com).

     (xi) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto; and

     (xii) if to any other Borrowing Subsidiary, to it at the address (or
telecopy number) set forth above for the Company. Each Borrower (other than the
Company) hereby irrevocably appoints the Company as its agent for the purpose of
giving on its behalf any notice and taking any other action provided for in this
Agreement (whether or

70



--------------------------------------------------------------------------------



 



not this Agreement expressly authorizes the Company to take any such action on
behalf of such Borrower) and hereby agrees that it shall be bound by any such
notice or action given or taken by the Company hereunder irrespective of whether
or not any such notice shall have in fact been authorized by such Borrower and
irrespective of whether or not the agency provided for herein shall have
theretofore been terminated.

          All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy to such party as provided in this Section or in accordance
with the latest unrevoked direction from such party given in accordance with
this Section.

          SECTION 13.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Credit Party herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or the Commitments have not been terminated.

          SECTION 13.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Company, the European Borrowers, the
Japanese Borrower and the Administrative Agents and when the Administrative
Agents shall have received copies hereof (telecopied or otherwise) which, when
taken together, bear the signatures of each Lender (after giving effect to the
repayment of the Existing Term Loans and any concurrent assignments of
Commitments effective on the Restatement Date), and thereafter shall be binding
upon and inure to the benefit of the parties hereto and the Lenders and their
respective successors and assigns, except that no Borrower shall have the right
to assign any rights hereunder or any interest herein, except in accordance with
Section 10.01, without the prior consent of all the Lenders.

          SECTION 13.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns (including any Affiliate of
the Issuing Lender that issues any Letter of Credit).

          (b) Each Lender other than any Conduit Lender may assign to one or
more assignees all or a portion of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, however, that, except in the case of an
assignment to another Lender, an Affiliate of a Lender or an Approved Fund,
(i) each of the Company (so long as no Event of Default shall have occurred and
be continuing) and the General Administrative Agent must give its prior written
consent to such assignment (which consent in each case shall not be unreasonably
withheld), (ii) the amount of the Commitments of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the General

71



--------------------------------------------------------------------------------



 



Administrative Agent) shall not be less than $5,000,000 unless it shall be the
entire amount of such Lender’s Commitments or Loans, as applicable and (iii) an
assignment by a Lender of any of its U.S. Commitments shall include an
assignment by such Lender of its proportionate interest in LC Exposure. The
parties to each assignment shall execute and deliver to the General
Administrative Agent an Assignment and Acceptance, and a processing and
recordation fee of $3,500; provided, however, that such processing and
recordation fee shall not be payable in the case of assignments made by or to
Arrangers or their Affiliates. Upon acceptance and recording pursuant to
paragraph (e) of this Section 13.04, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
Business Days after the execution thereof, (x) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (y) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
(i) continue to be entitled to the benefits of Sections 6.10, 6.11, 6.12 and
13.05, as well as to any fees accrued for its account hereunder and not yet paid
and (ii) continue to be subject to the confidentiality provisions hereof).
Notwithstanding the foregoing, any Lender assigning its rights and obligations
under this Agreement may retain any Competitive Loans made by it outstanding at
such time, and in such case shall retain its rights hereunder in respect of any
Loans so retained until such Loans have been repaid in full in accordance with
this Agreement. Notwithstanding the foregoing, any Conduit Lender may assign at
any time to its designating Lender hereunder without the consent of the Company
or the General Administrative Agent any or all of the Loans it may have funded
hereunder and pursuant to its designation agreement and without regard to the
limitations set forth in the first sentence of this Section 13.04(b).

          For the purpose of this Section 13.04(b), the term “Approved Fund” has
the following meaning:

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim;
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the financial condition of the Borrowers or the
performance or observance by the Borrowers of any obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and

72



--------------------------------------------------------------------------------



 



warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.03 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon any Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the General Administrative Agent, the Japanese Administrative Agent
and the European Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agents by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

          (d) Each of the Administrative Agents shall maintain at its office
referred to in Section 13.01 a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and the principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time and any promissory
notes evidencing such Loans (the “Register”). The entries in the Register shall
be conclusive in the absence of manifest error and the Company, the other
Borrowers, the Administrative Agents and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. No assignment or transfer of any
Loan (or portion thereof) or any Note evidencing such Loan shall be effected
unless and until it has been recorded in the Register as provided in this
subsection 13.04(d). Notwithstanding any other provision of this Agreement, any
assignment or transfer of all or part of a promissory note shall be registered
on the Register only upon surrender for registration of assignment or transfer
of the promissory note (and each promissory note shall expressly so provide),
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new promissory notes in the same aggregate principal amount shall be issued
to the designated Assignee and the old promissory notes shall be returned by the
applicable Administrative Agent to the Company marked “cancelled”. The Register
shall be available for inspection by each party hereto, at any reasonable time
and from time to time upon reasonable prior notice.

          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and, if required, the written consent of
the Company to such assignment, the relevant Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

          (f) Each Lender other than any Conduit Lender may sell participations
to one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged,

73



--------------------------------------------------------------------------------



 



(ii) such Lender shall remain solely responsible to the other parties hereto or
thereto for the performance of such obligations, (iii) each participating bank
or other entity shall be entitled to the benefit of the cost protection
provisions contained in Sections 6.10, 6.11 and 6.12 to the same extent as if it
was the selling Lender (and limited to the amount that could have been claimed
by the selling Lender had it continued to hold the interest of such
participating bank or other entity, it being further agreed that the selling
Lender will not be permitted to make claims against the Borrowers under
Section 6.10(b) for costs or reductions resulting from the sale of a
participation), except that all claims made pursuant to such Sections shall be
made through such selling Lender and (iv) the Borrowers, the Administrative
Agents and the other Lenders shall continue to deal solely and directly with
such selling Lender in connection with such Lender’s rights and obligations
under this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
thereunder or the amount of principal of or the rate at which interest is
payable on the Loans, extending the final scheduled maturity of the Loans or any
date scheduled for the payment of interest on the Loans, extending the
Commitments or releasing any Guarantor from its obligations hereunder).

          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 13.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Company or the other Borrowers
furnished to such Lender; provided that, prior to any such disclosure, each such
assignee or participant or proposed assignee or participant shall be subject to
the confidentiality provisions contained herein.

          (h) The Borrowers shall not assign or delegate any rights and duties
hereunder, except in accordance with Section 10.01, without the prior written
consent of all Lenders.

          (i) Any Lender may at any time pledge or otherwise assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank; provided
that no such pledge shall release any Lender from its obligations hereunder. In
order to facilitate such an assignment to a Federal Reserve Bank, the relevant
Borrower shall, at the request of the assigning Lender, duly execute and deliver
to the assigning Lender a promissory note or notes evidencing the Loans made by
the assigning Lender hereunder.

          (j) Each party hereto hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

          SECTION 13.05. Expenses, Indemnity. (a) The Company agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agents and the
Arrangers in

74



--------------------------------------------------------------------------------



 



connection with entering into this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable fees, disbursements and other charges of a single
counsel), or incurred by the Administrative Agents, the Arrangers or any Lender
in connection with the enforcement of their rights in connection with this
Agreement or in connection with the Loans made hereunder or thereunder,
including the fees and disbursements of counsel for the Administrative Agents
and the Arrangers and, in the case of enforcement, each Lender.

          (b) The Company agrees to indemnify each Administrative Agent, the
Arrangers, each Lender, each of their Affiliates and the directors, officers,
employees and agents of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, incurred by or asserted against any Indemnitee arising out of
(i) the consummation of the transactions contemplated by this Agreement,
(ii) the use of the proceeds of the Loans or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that (x) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or wilful
misconduct of such Indemnitee and (y) such indemnity shall not apply to losses,
claims, damages, liabilities or relate expenses that result from disputes solely
between Lenders.

          (c) The provisions of this Section 13.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of the
Administrative Agents, the Syndication Agent or any Lender. All amounts due
under this Section 13.05 shall be payable on written demand therefor.

          SECTION 13.06. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

          SECTION 13.07. Waivers, Amendment. (a) No failure or delay of any
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agents and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Company or any other Borrower in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the

75



--------------------------------------------------------------------------------



 



Borrowers and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or reimbursement obligation with respect to an LC Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, or amend or modify Section 13.16, without the prior written consent of
each Lender directly affected thereby, (ii) increase the Commitments or decrease
or extend the date for payment of the facility fees or fees in respect of
Letters of Credit of any Lender (with the exception of fronting fees payable to
the Issuing Lender, which shall require the consent of the Issuing Lender)
without the prior written consent of such Lender, (iii) amend or modify the
provisions of Section 6.13 or Section 13.04(h), the provisions of this
Section 13.07 or the definition of the “Required Lenders”, or release any
Guarantor from its obligations under Section 13.16 hereof except for the release
of a Subsidiary Guarantor in connection with the consummation of a transaction
permitted under Section 10.01, without the prior written consent of each Lender,
(iv) change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class or (v) change the requirement that disbursements made by any
Lender be made ratably with respect to its applicable Commitment without the
prior written consent of each Lender directly affected thereby; provided
further, however, that no such agreement shall amend, modify or otherwise affect
the rights or duties of (w) any Administrative Agent hereunder without the prior
written consent of such Administrative Agent, (x) any Issuing Lender without the
prior written consent of such Issuing Lender, (y) the Swingline Lender without
the prior written consent of the Swingline Lender or (z) an Arranger under
Section 13.04(b) without the prior written consent of such Arranger. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section 13.07 and any consent by any Lender pursuant to this Section 13.07 shall
bind any assignee of its rights and interests hereunder.

          SECTION 13.08. Entire Agreement. This Agreement and the Letter
Agreement constitute the entire contract among the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

          SECTION 13.09. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

          SECTION 13.10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 13.03.

76



--------------------------------------------------------------------------------



 



          SECTION 13.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

          SECTION 13.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or obligations of each Credit Party now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Company
after such setoff and application made by such Lender, but the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section 13.12 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which such
Lender may have.

          SECTION 13.13. Jurisdiction: Consent to Service of Process. (a) Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to paragraph (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.

          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or thereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

          (d) Each Borrower hereby irrevocably appoints the Company as its agent
for the service of process in any action referred to in Section 13.13(a) and
agrees that service of process in any such proceeding may be made by mailing or
delivering a copy thereof to it care of the Company at its address for notice
set forth in Section 13.01.

77



--------------------------------------------------------------------------------



 



          (e) Each Credit Party waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section for any special, exemplary, punitive or
consequential damages.

          SECTION 13.14. Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certification in this Section 13.14.

          SECTION 13.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 13.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

          SECTION 13.16. Guaranty. In order to induce the Lenders to make Loans
to the Company and the other Borrowers, each Guarantor, on a joint and several
basis, hereby unconditionally and irrevocably guarantees as a primary obligor
the Borrower Obligations of all the Borrowers. Each Guarantor further agrees
that the Borrower Obligations may be extended and renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its agreement hereunder notwithstanding any extension or renewal of any Borrower
Obligation.

          Each Guarantor waives promptness, diligence, presentment to, demand of
payment from and protest to the Borrowers of any Borrower Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of each Guarantor hereunder shall be absolute and
unconditional and not be affected by, and each Guarantor waives any defense it
may now or hereafter have arising out of (a) the failure of any

78



--------------------------------------------------------------------------------



 



Lender or the Administrative Agents to assert any claim or demand or to enforce
any right or remedy against any Borrower under the provisions of this Agreement
or any of the other Loan Documents or otherwise; (b) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any other Loan Documents or any other agreement; (c) the failure of any Lender
to exercise any right or remedy against any Borrower; (d) the invalidity or
unenforceability of any Loan Document; (e) the validity, legality or
enforceability of this Agreement or any Loan or Letter of Credit or any document
or instrument relating thereto or given in connection therewith; or (f) any
other circumstance which might otherwise constitute a defense available to or
discharge of a Borrower or a guarantor (other than indefeasible payment).

          Each Guarantor further agrees that its agreements hereunder
constitutes a promise of payment when due and not of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of any Borrower or
any other Person.

          The obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Borrower Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Guarantors hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agents or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Borrower Obligations, or by any
other act or omission which may or might in any manner or to any extent vary the
risk of the Guarantors (or any of them) or otherwise operate as a discharge of
the Guarantors (or any of them) as a matter of law or equity.

          Each Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Borrower
Obligation is rescinded or must otherwise be restored by the Administrative
Agents or any Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agents or any Lender may have at law or in equity
against the Guarantors (or any of them) by virtue hereof, upon the failure of
any Borrower to pay any Borrower Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the General Administrative Agent, forthwith pay, or cause to be paid,
in cash the amount of such unpaid Borrower Obligation. In the event that, by
reason of the bankruptcy of any Borrower (i) acceleration of Loans made to such
Borrower is prevented and (ii) the Guarantors shall not have prepaid the
outstanding Loans and other amounts due hereunder owed by such Borrower, the
Guarantors will forthwith purchase such Loans and other amounts at a price equal
to the principal amount thereof plus accrued interest thereon and any other
amounts due hereunder with respect thereto. Each Guarantor further agrees that
if payment in respect of

79



--------------------------------------------------------------------------------



 



any Borrower Obligation shall be due in a currency other than Dollars and/or at
a place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
similar event, payment of such Borrower Obligations in such currency or such
place of payment shall be impossible or, in the judgment of any applicable
Lender, not consistent with the protection of its rights or interests, then, at
the election of any applicable Lender, the Guarantors shall make payment of such
Borrower Obligation in Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in New York, and shall indemnify such
Lender against any losses or expenses that it shall sustain as a result of such
alternative payment.

          Following indefeasible payment in full in cash of all Borrower
Obligations and the termination of the Commitments hereunder, upon payment by
any Guarantor of any Borrower Obligations, each Lender shall, in a reasonable
manner, assign the amount of such Borrower Obligations owed to it and paid by
such Guarantor pursuant to this guarantee to such Guarantor, such assignment to
be pro tanto to the extent to which the Borrower Obligations in question were
discharged by such Guarantor, or make such disposition thereof as such Guarantor
shall direct (all without recourse to any Lender and without any representation
or warranty by any Lender except with respect to the amount of the Borrower
Obligations so assigned).

          Each Subsidiary Guarantor hereby agrees that to the extent that a
Subsidiary Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Subsidiary Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of the immediately following paragraph. The provisions of this paragraph shall
in no respect limit the obligations and liabilities of any Subsidiary Guarantor
to the Administrative Agents and the Lenders and each Subsidiary Guarantor shall
remain liable to the Administrative Agents and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

          Upon payment by any Guarantor of any sums as provided above, all
rights of the Guarantors against any Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Borrower Obligations to the Lenders and termination of the Commitments.

          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor in its
capacity as a guarantor under this Section 13.16 shall in no event exceed the
amount which can be guaranteed by such Subsidiary Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established above).

          Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 13.16 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

80



--------------------------------------------------------------------------------



 



          SECTION 13.17. CAM Exchange. (a) On the CAM Exchange Date, to the
extent not prohibited by a Requirement of Law, all Loans outstanding in any
currency other than Dollars shall be converted to Dollars (calculated on the
basis of the relevant Exchange Rates as of the Business Day immediately
preceding the CAM Exchange Date) and shall be ABR Loans, and (ii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Classes (other than Competitive Loans) such that, in lieu of
the interests of each Lender in each Class in which it shall participate as of
such date (including such Lender’s interest in the Designated Obligations of
each Credit Party in respect of each such Class), such Lender shall hold an
interest in every one of the Classes (including the Designated Obligations of
each Credit Party in respect of each such Class but excluding Competitive Loans
and participations in undrawn Letters of Credit), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof. Each Lender, the Company and each other Borrower hereby
consents and agrees to the CAM Exchange, and each Lender hereby agrees that the
CAM Exchange shall be binding upon its successors and assigns and any Person
that acquires a participation in its interests in any Class. The Company and
each other Borrower and each Lender agrees from time to time to execute and
deliver to the General Administrative Agent all such promissory notes and other
instruments and documents as the General Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the General Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of the
Company or any other Borrower to execute or deliver or of any Lender to accept
any such promissory note, instrument or document shall not affect the validity
or effectiveness of the CAM Exchange. In the event that on the CAM Exchange Date
any Swingline Loan shall be outstanding (other than any Swingline Loan in
respect of which U.S. Lenders have funded their purchase of participations
pursuant to Section 5.01), then each U.S. Lender (determined immediately prior
to the CAM Exchange) shall, in accordance with the provisions of Section 5.01,
promptly purchase from the Swingline Lender a participation in such Swingline
Loan in the amount of such Lenders’ Applicable Percentage of such Swingline Loan
(determined immediately prior to the CAM Exchange).

          (b) As a result of the CAM Exchange, on and after the CAM Exchange
Date, (i) each payment received by an Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by Section 13.18) and (ii) Sections 6.12(g), 6.12(h) and 6.12(i) shall
not apply with respect to any Taxes required to be withheld or deducted by a
Borrower from or in respect of payments hereunder to any Lender or the
Administrative Agent that exceed the Taxes such Borrower would have otherwise
been required to withhold or deduct from or in respect of payments to such
Lender or the Administrative Agent had such CAM Exchange not occurred; provided,
however, that this Section 13.17(b)(ii) shall not limit the obligations set
forth in Section 6.12(j) hereof.

          SECTION 13.18. Letters of Credit. In the event that, on or after the
CAM Exchange Date, the aggregate amount of the Designated Obligations shall
change as a result of the making of an LC Disbursement by the Issuing Lender
that is not reimbursed by a Credit Party, then (a) each U.S. Lender (determined
without giving effect to the CAM Exchange) shall,

81



--------------------------------------------------------------------------------



 



in accordance with Section 4.01(d), promptly purchase from the Issuing Lender a
participation in such LC Disbursement in the amount of such Lender’s Applicable
Percentage of such LC Disbursement (without giving effect to the CAM Exchange)
and (b) the General Administrative Agent shall redetermine the CAM Percentages
after giving effect to such LC Disbursement and the purchase of participations
therein by the U.S. Lenders. Each such redetermination shall be binding on each
of the Lenders and their successors and assigns and shall be conclusive, absent
manifest error.

          SECTION 13.19. Confidentiality. Each of the Administrative Agents and
the Lenders expressly agrees, for the benefit of the Company and the
Subsidiaries, to maintain the confidentiality of the Confidential Information
(as defined below), except that Confidential Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an express agreement for the benefit of the Company
and the Subsidiaries containing provisions substantially the same as those of
this Section, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
to any direct or indirect counter party to a Hedge Agreement, (g) with the
consent of the Company and the Subsidiaries, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
ratings agency, or (i) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company and the Subsidiaries.
For the purposes of this Section, “Confidential Information” means all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company and the Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to any
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and each Administrative Agent
shall attempt to notify the Company and the Subsidiaries of any request by any
governmental agency or representative thereof or other Person for disclosure of
Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
It is understood and agreed that the Company and the Subsidiaries and their
respective Affiliates may rely upon this Section 13.19 for any purpose,
including without limitation to comply with Regulation FD. Notwithstanding
anything herein to the contrary, any Party to this Agreement (and any employee,
representative or other agent of such Party) may

82



--------------------------------------------------------------------------------



 



disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. The
preceding sentence is intended to cause the transactions contemplated hereby not
to be treated as having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor
provisions) of the Treasury Regulations promulgated under the Code, and shall be
construed in a manner consistent with such purpose.

          SECTION 13.20. Effect of Restatement. This Agreement shall supersede
the Existing Credit Agreement from and after the Restatement Date with respect
to the transactions hereunder and with respect to the Loans outstanding under
the Existing Credit Agreement as of the Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation or
termination of the Credit Parties’ obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Restatement
Date, (b) such obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents and
(c) all references in the other Loan Documents to the Credit Agreement shall be
deemed to refer without further amendment to this Agreement.

          SECTION 13.21. USA PATRIOT Act Notice. Each Lender and the General
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each of the
Borrowers, which information includes the names and addresses of each of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each of the Borrowers in
accordance with the Act.

[Rest of page left intentionally blank]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ZIMMER HOLDINGS, INC.,     as a Borrower and Guarantor,
 
           

  by   /s/ Sam R. Leno    

           

      Name:  Sam R. Leno    

      Title:    EVP, Corp. Finance & Operations & CFO    
 
                ZIMMER, INC.,     as a Borrower and Subsidiary Guarantor,
 
           

  by   /s/ Sam R. Leno    

           

      Name:  Sam R. Leno    

      Title:    Vice President    
 
                ZIMMER K.K.,     as a Borrower,
 
           

  by   /s/ James T. Crines    

           

      Name:  James T. Crines    

      Title:    Director    
 
                ZIMMER LTD.,     as a Borrower,
 
           

  by   /s/ James P. Evensen    

           

      Name:  James P. Evensen    

      Title:    Finance Director    
 
                ZIMMER SWITZERLAND HOLDINGS LTD.,     as a Borrower,
 
           

  by   /s/ J. Raymond Elliott    

           

      Name:  J. Raymond Elliott    

      Title:    President of the Board of Directors    
 
                ZIMMER INVESTMENT LUXEMBOURG S.C.A.,     as a Borrower,
 
           

  by   /s/ Lorenzato Patrick    

           

      Name:  Lorenzato Patrick    

      Title:    Manager of Zimmer Luxembourg II SARL    

84



--------------------------------------------------------------------------------



 



                  ZIMMER GMBH,     as a Borrower,
 
           

  by   /s/ Jim Fisher    

           

      Name: James D. E. Fisher    

      Title: Director of Finance    
 
                BANK OF AMERICA, N.A.,     as a Lender,
 
           

  by        

           

      Name:    

      Title:    
 
                JPMORGAN CHASE BANK, N.A.,     individually and as General
Administrative Agent,
 
           

  by        

           

      Name:    

      Title:    
 
                JPMORGAN CHASE BANK, N.A., TOKYO BRANCH,     as Japanese
Administrative Agent,
 
           

  by        

           

      Name:    

      Title:    
 
                J.P. MORGAN EUROPE LIMITED, as European     Administrative
Agent,
 
           

  by        

           

      Name:    

      Title:    

85



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE FIRST BOSTON,     acting through its Cayman
Islands branch,     as a Lender,
 
           

  by        

           

      Name:    

      Title:    
 
           

  by        

           

      Name:    

      Title:    

              Subsidiary Guarantors:
 
            ZIMMER INVESTMENTS, LLC,
 
            by       /s/ James T. Crines          

      Name: James T. Crines

      Title: President
 
            ZIMMER ORTHOPAEDIC SURGICAL PRODUCTS,     INC.,
 
            by       /s/ James T. Crines          

      Name: James T. Crines

      Title: Vice President & Treasurer
 
            ZIMMER PRODUCTION, INC.,
 
            by       /s/ James T. Crines          

      Name: James T. Crines

      Title: Vice President & Treasurer

86



--------------------------------------------------------------------------------



 



              ZIMMER TECHNOLOGY, INC.,
 
            by       /s/ James T. Crines          

      Name: James T. Crines

      Title: Vice President & Treasurer
 
            ZIMMER US, INC.,
 
            by       /s/ James T. Crines          

      Name: James T. Crines

      Title: Vice President & Treasurer
 
            ZIMMER CEP USA HOLDING CO.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President
 
            ZIMMER SPINE, INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President
 
            ZIMMER ORTHOBIOLOGICS, INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President
 
            ZIMMER DENTAL, INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President

87



--------------------------------------------------------------------------------



 



              ZIMMER CEP USA, INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President
 
            ZIMMER AUSTIN, INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President
 
            ZIMMER TRABECULAR METAL TECHNOLOGY,     INC.,
 
            by       /s/ Sam R. Leno          

      Name: Sam R. Leno

      Title: Vice President

88



--------------------------------------------------------------------------------



 



     

  COUNTERPART SIGNATURE PAGE

  TO ZIMMER HOLDINGS, INC.

  AMENDED AND RESTATED CREDIT

  AGREEMENT DATED AS OF

  MARCH 31, 2005

                 
 
  Lender:                          
 
               

      by        

               

          Name:    

          Title:    

 